Exhibit 10.1

 

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

VIVUS, INC.

 

AND

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP

 

EFFECTIVE AS OF

 

MARCH 25, 2013

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of March 25, 2013 (the “Effective Date”), by and between VIVUS, INC., a Delaware
corporation, and its permitted successors and assigns (“Seller”), and BIOPHARMA
SECURED INVESTMENTS III HOLDINGS CAYMAN LP, a Cayman Islands exempted limited
partnership, and its permitted successors and assigns (“Purchaser”).  Purchaser
and Seller are sometimes referred to individually as a “Party” and collectively
as the “Parties.”  Capitalized terms used but not otherwise defined will have
the respective meanings given to such terms in Annex A attached hereto.

 

BACKGROUND

 

WHEREAS, Seller desires additional funding to develop and commercialize the
Product in the Territory and Purchaser desires, on the terms and conditions set
forth herein, to provide Seller with such additional funding; and

 

WHEREAS, upon and subject to the terms and conditions contained herein, Seller
desires to sell, convey, transfer and assign to Purchaser, and Purchaser desires
to purchase and accept from Seller, all of Seller’s right, title and interest
in, to and under the Purchased Receivables.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE 1

 

PURCHASE AND SALE OF PURCHASED RECEIVABLES

 

1.1                               PURCHASE AND SALE OF PURCHASED RECEIVABLES. 
On the terms and subject to the conditions set forth in this Agreement, Seller
will sell, convey, transfer and assign to Purchaser, and Purchaser agrees to
purchase and accept from Seller, on the Tranche A Closing Date, all of Seller’s
right, title and interest in, to and under the Purchased Receivables, free and
clear of any and all Encumbrances (other than Permitted Encumbrances).  It is
understood and agreed that Purchaser shall not, by purchase of the Purchased
Receivables, acquire any assets or rights of Seller relating to the Product
other than those specified in the immediately preceding sentence or as otherwise
specified under this Agreement.

 

1.2                               PURCHASE PRICE; USE OF PROCEEDS.

 

(a)                                  The aggregate purchase price for the
Purchased Receivables is $110,000,000.00 (the “Purchase Price”), payable in
accordance with the terms and conditions set forth in Section 1.4.  The Purchase
Price will be paid as follows:

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

(i)                                     $50,000,000.00 (the “Tranche A Amount”)
will be paid on the Tranche A Closing Date (the “Tranche A Transaction”), less
the Up-Front Payments, by wire transfer in immediately available U.S. dollar
funds to an account to be designated in writing by Seller prior to the Tranche A
Closing; and

 

(ii)                                  subject to Section 1.4(b), $60,000,000.00
(the “Tranche B Amount”) will be paid on the Tranche B Closing Date (the
“Tranche B Transaction”), less the Tranche B Funding Payment, by wire transfer
in immediately available U.S. dollar funds to an account to be designated in
writing by Seller prior to the Tranche B Closing.

 

(b)                                  Seller will use the proceeds of the
Purchase Price for Funded Activities.  Purchaser will have no obligation or
responsibility to pay any portion of the Purchase Price to any providers of
Funded Activities or anyone else, besides Seller as set forth in Section 1.2(a).

 

1.3                               MANNER OF EFFECTIVE SALE.  The sale,
conveyance, transfer, assignment and delivery of the Purchased Receivables by
Seller to Purchaser will be effected by Purchaser and Seller executing the Bill
of Sale.

 

1.4                               CLOSINGS AND CLOSING DATES.

 

(a)                                  The Tranche A Transaction will take place
at the offices of Akin Gump Strauss Hauer & Feld LLP, 1 Bryant Park, New York,
NY 10036, commencing at 9:00 a.m. (local time) on the tenth Business Day
following the Effective Date (the “Tranche A Closing”), or at such other place,
time and date as the Parties may mutually agree.  The date of the Tranche A
Closing is referred to as the “Tranche A Closing Date.”

 

(b)                                  Subject to the terms and conditions set
forth herein, Seller shall have the option to consummate the Tranche B
Transaction by providing written notice to Purchaser prior to December 31, 2013
(the “Tranche B Election”); provided that if Seller does not so provide a
written notice to Purchaser prior to December 31, 2013, then Seller shall be
deemed to have declined the Tranche B Election.  If Seller properly makes the
Tranche B Election, then the Tranche B Transaction will take place at the
offices of Akin Gump Strauss Hauer & Feld LLP, 1 Bryant Park, New York, NY
10036, commencing at 9:00 a.m. (local time) on the *** following the date on
which Purchaser receives the Tranche B Election (the “Tranche B Closing”), or at
such other place, time and date as the Parties may mutually agree.  The date of
the Tranche B Closing is referred to as the “Tranche B Closing Date.”  The
Tranche B Closing Date shall occur no earlier than April 30, 2013 and no later
than January 15, 2014.

 

1.5                               CONDITIONS TO PURCHASER’S OBLIGATIONS FOR
TRANCHE A TRANSACTION.

 

(a)                                  Seller shall have delivered to Purchaser
the Bill of Sale, duly executed by Seller.

 

(b)                                  Seller shall have delivered to Purchaser
the Patent Security Agreement, duly executed by Seller.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

(c)                                  An executive officer of Seller shall have
delivered to Purchaser a certificate, dated as of the Tranche A Closing Date and
duly executed:

 

(i)                                     (A) attaching copies, certified by such
officer as true and complete, of resolutions of the board of directors of Seller
authorizing and approving the execution, delivery and performance by Seller of
the Transaction Documents and the transactions contemplated herein and therein;
and (B) setting forth the incumbency of the officer or officers of Seller who
have executed and delivered the Transaction Documents, including therein a
signature specimen of each officer or officers; (C) attaching copies, certified
by such officer as true and complete, of each of the certificate of
incorporation and by-laws of Seller as in effect on the Tranche A Closing Date;
and (D) attaching a copy, certified by such officer as true and complete, of a
short form good standing certificate of the appropriate Governmental Authority
of Seller’s jurisdiction of incorporation, stating that Seller is in good
standing under the laws of such jurisdiction; and

 

(ii)                                  (A) as to the accuracy in all material
respects of Seller’s representations and warranties in this Agreement as of the
Effective Date (other than those made as of a specified date earlier than the
Effective Date); (B) as to the accuracy in all material respects of each of
Seller’s representations and warranties in this Agreement as of a specified date
earlier than the Effective Date; and (C) as to Seller’s compliance with and
performance of in all material respects each of its covenants and obligations to
be performed or complied with at or before the Effective Date.

 

(d)                                  Seller shall sign or deliver to Purchaser
such other certificates, documents and financing statements as Purchaser may
reasonably request, including a financing statement, in each case reasonably
satisfactory to Purchaser to perfect under the applicable UCC (or any comparable
law) of all applicable jurisdictions in the United States and maintain the
perfection of Purchaser’s ownership interest in the Purchased Receivables, the
back-up security interest granted pursuant to Section 4.7 and the security
interest granted pursuant to Section 4.8, in each case in the United States.

 

(e)                                  Purchaser shall have received the corporate
opinion of Hogan Lovells LLP, special counsel to Seller, in mutually agreeable
form.

 

1.6                               CONDITIONS TO SELLER’S OBLIGATIONS FOR TRANCHE
A TRANSACTION.

 

(a)                                  Purchaser shall have delivered to Seller
the Bill of Sale, duly executed by Purchaser.

 

(b)                                  Purchaser shall have delivered to Seller
the Patent Security Agreement, duly executed by Purchaser.

 

(c)                                  The general partner of Pharmakon Advisors,
LP, the investment manager of Purchaser (“Pharmakon”), shall have delivered to
Seller a certificate, dated as of the Tranche A Closing Date and duly executed:

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

(i)                                     setting forth the incumbency of the
authorized person or persons of Pharmakon who have executed and delivered the
Transaction Documents, including therein a signature specimen of each authorized
person or persons;

 

(ii)                                  (A) as to the accuracy in all material
respects of each of Purchaser’s representations and warranties in this Agreement
as of the Effective Date (other than those made as of a specified date earlier
than the Effective Date); (B) as to the accuracy in all material respects of
each of Purchaser’s representations and warranties in this Agreement as of a
specified date earlier than the Effective Date; and (C) as to Purchaser’s
compliance with and performance of in all material respects each of its
covenants and obligations to be performed or complied with at or before the
Effective Date.

 

(d)                                  Seller shall have received from Purchaser
validly executed IRS Forms W-8IMY, W-8BEN and W-9, as applicable, and such
additional IRS Form or Forms as are, in Seller’s good faith judgment, reasonably
required in order to satisfy the requirements of Sections 871(h)(2)(B)(ii),
881(c)(2)(B)(ii) and 1471 through 1474 of the Code and the Treasury Regulations
thereunder.

 

(e)                                  If the Tranche A Closing does not occur on
the tenth Business Day following the Effective Date, Purchaser shall provide to
Seller a schedule containing an updated table of Tranche A Scheduled Quarterly
Amounts based upon the Tranche A Closing Date, which schedule shall supersede
the table in Section 2.1(a)(i) and shall be incorporated into and become a part
of this Agreement.

 

1.7                               CONDITIONS TO PURCHASER’S OBLIGATIONS FOR
TRANCHE B TRANSACTION.

 

(a)                                  An executive officer of Seller shall have
delivered to Purchaser a certificate (the “Bring-Down Certificate”), dated as of
the Tranche B Closing Date and duly executed (A) as to the accuracy in all
material respects of Seller’s representations and warranties in this Agreement
as of the Tranche B Closing Date (other than those made as of a specified date
earlier than then Tranche B Closing Date); (B) as to the accuracy in all
material respects of each of Seller’s representations and warranties in this
Agreement as of a specified date earlier than the Tranche B Closing Date; and
(C) as to Seller’s compliance with and performance of in all material respects
each of its covenants and obligations to be performed or complied with at or
before the Tranche B Closing Date.

 

(b)                                  The Bring-Down Certificate shall be
accompanied by an Updated Disclosure Schedule if Seller has determined, in its
sole discretion, that such Updated Disclosure Schedule is necessary in order to
satisfy the conditions set forth in Section 1.7(a)(B), which Updated Disclosure
Schedule shall be satisfactory to Purchaser in its sole discretion, provided
that Purchaser may not withhold approval to the Updated Disclosure Schedule
solely on the basis of changes that are immaterial in nature or as to matters of
form.

 

(c)                                  All Tranche A Scheduled Quarterly Amounts
then payable shall have been paid in full.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

(d)                                  From the Effective Date, there shall not
have occurred any Material Adverse Effect, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect;
provided that if a Material Adverse Effect has occurred following the Effective
Date and this condition to the Tranche B Transaction is knowingly waived in
writing by Purchaser with respect to such specific Material Adverse Effect, then
Purchaser shall also waive any other rights it may have under this Agreement
with respect to such Material Adverse Effect.

 

(e)                                  Seller shall have delivered a written
certification to Purchaser that it has no Knowledge of a Material Adverse Effect
as of the Tranche B Closing Date.

 

1.8                               CONDITIONS TO SELLER’S OBLIGATIONS FOR TRANCHE
B TRANSACTION.

 

(a)                                  Pharmakon shall have delivered to Seller a
certificate, dated as of the Tranche B Closing Date and duly executed (A) as to
the accuracy in all material respects of each of Purchaser’s representations and
warranties in this Agreement as of the Tranche B Closing Date (other than those
made as of a specified date earlier than the Tranche B Closing Date); (B) as to
the accuracy in all material respects of each of Purchaser’s representations and
warranties in this Agreement as of a specified date earlier than the Tranche B
Closing Date; and (C) as to Purchaser’s compliance with and performance of in
all material respects each of its covenants and obligations to be performed or
complied with at or before the Tranche B Closing Date.

 

(b)                                  Purchaser shall provide to Seller such new
or updated forms, as described in Section 1.6(d), as are, in Seller’s good faith
judgment, reasonably required pursuant to the requirements of the Code and
Treasury Regulations described in Section 1.6(d).

 

(c)                                  Purchaser shall provide to Seller the
amount of the Tranche B Final Amount, calculated in accordance with
Section 2.1(a)(ii) based upon the Tranche B Closing Date, and all references to
the Tranche B Final Amount in this Agreement shall be deemed to refer to such
amount.

 

(d)                                  Purchaser shall have delivered a written
certification to Seller that it has no Knowledge of a Material Adverse Effect as
of the Tranche B Closing Date.

 

1.9                               RETAINED RIGHTS; NO ASSUMED OBLIGATIONS;
SELLER AUTHORITY. Notwithstanding any provision in this Agreement to the
contrary:

 

(a)                                  Purchaser is acquiring only the Purchased
Receivables and does not, by purchase of the Purchased Receivables hereunder,
acquire any other assets of Seller or its Affiliates other than the Purchased
Receivables, and Seller shall retain all its right, title and interest in and to
all Excluded Assets;

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

(b)                                  Purchaser does not, by purchase of the
Purchased Receivables hereunder, assume any Liability of Seller or any of its
Affiliates.  All such Liabilities will be retained by and remain Liabilities of
Seller or its Affiliates; and

 

(c)                                  Except as otherwise expressly provided
herein, Seller has sole discretion, authority and responsibility for the
research, development, commercialization and exploitation of the Product,
including regulatory compliance, intellectual property protection,
manufacturing, marketing, clinical development, distribution, sales, product
liability and reimbursement with respect thereto.

 

ARTICLE 2

 

PAYMENTS; RECORDS AND AUDITS

 

2.1                               PAYMENTS DUE TO PURCHASER.

 

(a)                                  (i)                               Tranche A
Scheduled Quarterly Amounts. Subject to the Quarterly Cap in Section 2.1(b) and
to the limitations in Section 2.1(d) and Section 2.1(f), Seller will, or will
cause its Affiliates to, during the Payment Period, as applicable, pay Purchaser
the scheduled quarterly amount set forth in the corresponding table below (each,
a “Tranche A Scheduled Quarterly Amount”):

 

each Calendar Quarter occurring

 

Scheduled Quarterly Amount

 

in 2014

 

$3,000,000 plus the Make-Whole Premium, if any

 

in 2015

 

$5,000,000 plus the Make-Whole Premium, if any

 

in 2016

 

$5,000,000 plus the Make-Whole Premium, if any

 

in 2017

 

$5,000,000 plus the Make-Whole Premium, if any

 

in the first Calendar Quarter of 2018

 

$1,700,000 plus the Make-Whole Premium, if any

 

 

(ii)                                  Tranche B Scheduled Quarterly Amounts.  In
the event that the Tranche B Closing occurs and subject to the Quarterly Cap in
Section 2.1(b) and to the limitations in Section 2.1(d) and Section 2.1(f),
Seller will, or will cause its Affiliates to, during the Payment Period, as
applicable, pay Purchaser the scheduled quarterly amount set forth in the
corresponding table below (each, a “Tranche B Scheduled Quarterly Amount”):

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

each Calendar Quarter occurring

 

Scheduled Quarterly Amount

 

in 2014

 

$4,000,000 plus the Make-Whole Premium, if any

 

in 2015

 

$5,300,000 plus the Make-Whole Premium, if any

 

in 2016

 

$5,300,000 plus the Make-Whole Premium, if any

 

in 2017

 

$5,300,000 plus the Make-Whole Premium, if any

 

in the first Calendar Quarter of 2018

 

the Tranche B Final Amount (as set forth below) plus the Make-Whole Premium, if
any

 

 

The “Tranche B Final Amount” shall be calculated as follows:

 

If the Tranche B Closing Date occurs on any of the
following dates (each a “Fixed Tranche B Date”):

 

Then, the Tranche B Final Amount
shall be:

 

April 30, 2013

 

$

8,800,000

 

May 31, 2013

 

$

7,600,000

 

July 1, 2013

 

$

6,400,000

 

July 31, 2013

 

$

5,300,000

 

August 30, 2013

 

$

4,200,000

 

September 30, 2013

 

$

3,000,000

 

October 31, 2013

 

$

1,900,000

 

November 29, 2013

 

$

800,000

 

December 23, 2013

 

$

0

 

 

If the Tranche B Closing Date occurs on any day other than a Fixed Tranche B
Date, then the Tranche B Final Amount shall be prorated based on the number of
days between the

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

previous and next Fixed Tranche B Date.  For the avoidance of doubt, the Tranche
B Final Amount shall never be greater than $8,800,000 or less than $0.

 

(iii)                               The Scheduled Quarterly Amount will be
calculated and payable by Seller or its Affiliates on a Calendar Quarter basis
during the Payment Period, and Seller will, or will cause its Affiliates to, pay
the Scheduled Quarterly Amount to Purchaser within *** after the end of such
Calendar Quarter (each, a “Payment Date”).

 

(b)                                 Each Calendar Quarter during the Payment
Period (other than the Scheduled Quarterly Amount payable for the first Calendar
Quarter of 2018 which, for the avoidance of doubt, will not be subject to a
Quarterly Cap), the Scheduled Quarterly Amount payable by Seller and its
Affiliates pursuant to Section 2.1(a) will be subject to a cap of twenty-five
percent (25%) of Net Sales for any such Calendar Quarter (each, a “Quarterly
Cap”).  In the event a Scheduled Quarterly Amount shall be subject to a
Quarterly Cap for any particular Calendar Quarter (other than the Scheduled
Quarterly Amount payable for the first Calendar Quarter of 2018 which, for the
avoidance of doubt, will not be subject to a Quarterly Cap), Seller shall first
make payment of the Tranche A Scheduled Quarterly Amount and then, to the extent
the Quarterly Cap has not been attained with such payment, Seller shall make
payment of the Tranche B Scheduled Quarterly Amount up to the Quarterly Cap.

 

(c)                                  Notwithstanding Section 2.1(b) above, the
Parties acknowledge and agree that Seller shall be permitted to make payments of
Scheduled Quarterly Amounts irrespective of attainment of any Quarterly Cap (or
any portion thereof) using funds from any source, and not necessarily out of
revenues derived from Net Sales in the Territory for the applicable period.

 

(d)                                  Seller shall have the option to prepay all
Scheduled Quarterly Amounts due hereunder at any time during the Payment Period
for an amount equal to the Outstanding Payment Amount (the “Payoff Date”). 
Seller shall provide written notice to Purchaser of the exercise of this option
not less than *** prior to the Payoff Date. Upon payment of the Outstanding
Payment Amount on the Payoff Date, neither Seller nor any of its Affiliates will
have any obligation to pay to Purchaser any additional Scheduled Quarterly
Amount pursuant to this Section 2.1 and this Agreement and the other Transaction
Documents shall terminate.

 

(e)                                  All payments of Scheduled Quarterly Amount
under this Section 2.1 and any other payment made by Seller or its Affiliates to
Purchaser under this Agreement will be made in U.S. dollars by wire transfer of
immediately available funds, free and clear of all Encumbrances and without
offset or reduction by Seller or its Affiliates of any kind, to such account as
Purchaser will notify Seller in writing.

 

(f)                                    Neither Seller nor any of its Affiliates
will have any obligation to pay to Purchaser any Scheduled Quarterly Amount
pursuant to this Section 2.1 and Purchaser will not have an obligation to fund
the Tranche B Amount once Seller satisfied in full its obligations under
Section 4.8(m), Section 4.12 or Section 4.13.  If Purchaser has funded the
Tranche B Amount and a Retail Pharmacy Failure has occurred, neither Seller nor
any of its Affiliates will

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

have any obligation to pay to Purchaser any Tranche B Scheduled Quarterly Amount
once Seller has satisfied its obligations in full under Section 4.14.

 

2.2                               DELIVERABLES DUE TO PURCHASER.

 

(a)                                  Each Calendar Quarter during the Payment
Period, Seller will send a written report to Purchaser on each Payment Date
showing (i) the Net Sales for the Calendar Quarter in question (and for that
Calendar Year to date), showing in reasonably specific detail how calculated,
(ii) a breakdown of such Net Sales by Product and territory, and (iii) any
Quarterly Cap applicable to such Scheduled Quarterly Amount (each such report
containing the items set forth in this Section 2.2(a)(i) — (iii), a “Quarterly
Report”).  Seller shall prepare and maintain and shall cause its Affiliates and
any Permitted Partner to prepare and maintain reasonably complete and accurate
records of the information to be disclosed in each Quarterly Report specified in
Section 2.2(a)(i) and (ii).

 

(b)                                  Within *** after the end of each of the
first three Calendar Quarters of a Calendar Year during the Payment Period,
Seller will provide Purchaser with copies of the unaudited balance sheets of
Seller and its consolidated subsidiaries for the corresponding Calendar Quarter,
the related unaudited consolidated statements of income and cash flows for such
Calendar Quarter and the notes to such financial statements (the “Unaudited
Financial Statements”) certified by an executive officer of Seller as true and
complete in all material respects; provided, however, that Seller’s obligation
under this Section 2.2(b) shall be satisfied with respect to any Calendar
Quarter for which Seller has filed with the Securities and Exchange Commission
the Unaudited Financial Statements on Form 10-Q pursuant to the Securities and
Exchange Act of 1934, as amended.  Each set of the Unaudited Financial
Statements shall be the Confidential Information of the Seller.

 

(c)                                  Within *** after the end of each Calendar
Year during the Payment Period, the Seller will provide Purchaser with copies of
the audited balance sheets of Seller and its consolidated subsidiaries for such
Calendar Year, the related audited consolidated statements of income and cash
flows for such Calendar Year and the notes to such financial statements (the
“Audited Financial Statements”) certified by an executive officer of Seller as
true and complete in all material respects; provided, however, that Seller’s
obligation under this Section 2.2(c) shall be satisfied with respect to any
Calendar Year for which Seller has filed with the Securities and Exchange
Commission the Audited Financial Statements on Form 10-K pursuant to the
Securities and Exchange Act of 1934, as amended.  Each set of the Audited
Financial Statements shall be the Confidential Information of Seller.

 

2.3                               RECORDS; AUDIT RIGHTS.

 

(a)                                  Seller will, and will cause its Affiliates
to, consistent with their respective internal financial control and reporting
practices and procedures, keep and maintain, for a period of *** from the end of
an applicable ***, accounts and records of all data reasonably required to
verify payments of Scheduled Quarterly Amounts and Quarterly Reports, to verify
and calculate the amounts to be paid to Purchaser under this Agreement.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

(b)                                 During the Term and for *** thereafter,
during normal business hours and upon at least *** prior written notice to
Seller, but no more frequently than ***, and no more than *** during the Payment
Period, Purchaser has the right to audit, through a nationally recognized “Big
4” accounting firm (which firm shall be independent of Seller and Purchaser and
their respective Affiliates) mutually acceptable to the Parties (the “Accounting
Firm”), those accounts and records of Seller and Seller’s Affiliates as may be
reasonably necessary to verify the accuracy of the Quarterly Reports and the
amounts received by Purchaser (provided, however, that, prior to conducting any
such audit, the Accounting Firm will have entered into a confidentiality
agreement in form and substance reasonably satisfactory to Seller).  The
Accounting Firm will keep confidential all information obtained during such
audit and will issue a written report to Purchaser and to Seller with only:
(i) the actual amount of Net Sales made during the *** in question, (ii) the
resulting over- or under-payment of Scheduled Quarterly Amounts to Purchaser
that occurred during the *** in question; and (iii) the details of any
discrepancies between the Scheduled Quarterly Amounts that were paid and the
Scheduled Quarterly Amounts that should have been paid.  The determination of
the actual amount of Scheduled Quarterly Amounts to be paid to Purchaser under
this Agreement with respect to any *** will be binding and conclusive on the
Parties upon the expiration of *** following the end of such ***, unless an
audit of such *** has been initiated before the expiration of such *** period
and is on-going, in which case, such determination will be binding and
conclusive on the Parties upon completion of such audit.  Without limiting the
generality of the preceding sentence, absent a substantive error, the report
from the Accounting Firm will be final and non-appealable.  In the event that
either Party identifies a substantive error in the report from the Accounting
Firm, the Parties agree to cooperate in good faith with each other and the
Accounting Firm to resolve the error and the related report within *** of such
Party notifying the Accounting Firm of the substantive error.  If the Parties
and the Accounting Firm cannot resolve the error to the mutual satisfaction of
the Parties within such *** period, then the original determination of the
Accounting Firm shall be final and non-appealable.

 

(c)                                  Purchaser is solely responsible for all the
expenses of the Accounting Firm, unless the Accounting Firm’s report shows any
underpayment by Seller exceeding *** of the payment it owed Purchaser for any of
the *** then-being reviewed.  If the Accounting Firm’s report shows that Seller
underpaid by more than ***, Seller is responsible for the reasonable expenses
incurred by Purchaser for the Accounting Firm’s services.  Any payment owed by
one Party to another as a result of the audit shall be made within *** of the
date that the audit report is deemed to be final and non-appealable, free and
clear of any and all Encumbrances.  In addition, any payment under this
Section 2.3 shall bear interest in accordance with Section 2.5.

 

2.4                               TAXES.

 

(a)                                 During the Term, Purchaser (i) will provide
Seller written notice as soon as reasonably practicable, but in no event later
than ***, upon (I) the inaccuracy, obsoletion or invalidity of any form or
information provided by Purchaser to Seller pursuant to this Section 2.4, or
(II) any assignment of this Agreement or any portion thereof (including the
Purchased

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

Receivables) pursuant to Section 7.3, (ii) will provide Seller with validly
executed IRS Forms in accordance with the provisions of Section 1.6(d) and
Section 1.8(b) of this Agreement and will provide Seller (x) updated versions of
such Form or Forms (or any successor forms) as required by Applicable Law, and
(y) in the event that this Agreement or any portion thereof (including the
Purchased Receivables) is assigned pursuant to Section 7.3, the assignee will
provide Seller with IRS Forms W-8IMY, W-8BEN and W-9, as applicable, and such
additional IRS Form or Forms as are, in Seller’s good faith judgment, reasonably
required in order to satisfy the requirements of Sections 871(h)(2)(B)(ii),
881(c)(2)(B)(ii) and 1471 through 1474 of the Code and the Treasury Regulations
thereunder, subject to the obligation to provide updated versions of such forms
(or any successor form) under Section 2.4(a)(ii)(x), and (iii) will provide any
other forms or information as Seller may reasonably request in connection with
Seller’s determination as to the applicability of any withholding Taxes to
payments hereunder.

 

(b)                                 Unless there is (i) a Change in Law,
(ii) delivery of a notice pursuant to Section 2.4(a)(i)(I) and failure to cure
the inaccuracy, obsoletion or invalidity described in such notice within ***,
(iii) a failure to deliver any form or information required by
Section 2.4(a)(ii) or (iii), (iv) a failure of any payment (or portion of such
payment) pursuant to this Agreement to qualify as portfolio interest within the
meaning of Section 871(h) or Section 881(c) of the Code because the person or
persons who are treated for U.S. tax purposes as having received such payment or
portion are described in Section 871(h)(3) or 881(c)(3) of the Code, or (v) a
failure by Purchaser to provide to Seller such information and documents as may
be required pursuant to the provisions of Section 1471 through 1474 of the Code
and the Treasury Regulations thereunder, Seller shall make all payments to
Purchaser under this Agreement free and clear of any withholding or other United
States Tax; provided that Seller shall have no responsibility for any Tax
imposed on or with respect to a payment because such payment is treated as
effectively connected with the conduct of a trade or business in the United
States by Purchaser or an Affiliate of Purchaser or is otherwise subject to net
income taxation by the United States.

 

(c)                                  In the event of the occurrence of any of
the events described in clauses (i) through (v) of Section 2.4(b), Seller shall
be entitled to deduct and withhold from any payments payable or otherwise
deliverable pursuant to this Agreement such amounts as may be required to be
deducted or withheld therefrom under any provision of federal, state, local or
foreign Tax law.  To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes under this Agreement as having been
paid to Purchaser.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Parties intend the transactions contemplated under this
Agreement to be characterized as and treated as debt for all U.S. tax purposes
and each Party shall prepare and file all tax returns and reports in a manner
consistent with that characterization.

 

2.5                               INTEREST.  In the event a payment under this
Agreement is not made when due hereunder, the amount of such outstanding payment
will accrue interest (from the date such payment is due through and including
the date on which full payment is made) at an annual rate equal to the lesser of
(a) 12% per annum plus the Prime Rate on the date when the payment was

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

due and calculated daily on the basis of a 365-day or 366-day year, as
applicable or (b) the maximum rate permitted under Applicable Law; provided,
however, that under no circumstances will the maximum interest rate payable
under this Section 2.5 exceed 12.75% per annum.  Payment of accrued interest
will accompany payment of the outstanding payment.  “Prime Rate” means the prime
rate as reported in The Wall Street Journal, Eastern U.S. Edition, on the date
such payment is due.

 

2.6                               NO OTHER COMPENSATION. Purchaser and Seller
hereby agree that the terms of this Agreement fully define all consideration,
compensation and benefits, monetary or otherwise, to be paid, granted or
delivered by Purchaser to Seller and by Seller to Purchaser in connection with
the transactions contemplated herein.  Neither Seller nor Purchaser have
previously paid or entered into any other commitment to pay, whether orally or
in writing, any Seller or Purchaser employee, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transactions contemplated herein.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1                               REPRESENTATIONS AND WARRANTIES OF SELLER. 
Seller represents and warrants to Purchaser as of the Effective Date, except as
disclosed in the schedules attached hereto, and, in the event the Tranche B
Election is made, as of the Tranche B Closing Date, except as disclosed in the
Updated Disclosure Schedule, as follows:

 

(a)                                 Organization.  Seller is a corporation duly
incorporated and validly existing under the laws of the State of Delaware. 
Seller is duly qualified to do business as a foreign corporation and is in good
standing in every jurisdiction in which the failure to do so would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

(b)                                 Ownership Rights.  To the extent the
Purchased Receivables constitute an asset and not an obligation of Seller,
Seller is the sole owner of all legal and equitable title to the Purchased
Receivables, entitled to exercise its rights in connection therewith, free and
clear of all Encumbrances, other than Permitted Encumbrances, such that, upon
consummation of this Agreement, Purchaser will become entitled to receive, free
and clear of all Encumbrances, other than Permitted Encumbrances, the Purchased
Receivables.  Seller has not pledged, sold, transferred, conveyed, assigned or
delivered any interest in the Purchased Receivables to any other Person, or
agreed to do so, other than the Permitted Encumbrances, and to the extent the
Purchased Receivables constitute an asset and not an obligation of Seller,
Seller has the full right, power and authority to sell, transfer, convey, assign
and deliver the Purchased Receivables to Purchaser, free and clear of all
Encumbrances, other than the Permitted Encumbrances.  Upon the sale, transfer,
conveyance, assignment and delivery of the Purchased Receivables to Purchaser
pursuant to this Agreement, Purchaser will be the sole owner of all legal and
equitable title to the Purchased Receivables, free and clear of any
Encumbrances,

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

other than the Permitted Encumbrances.  Upon the filing of a duly prepared UCC
financing statement against the Seller in the proper filing office of the
Seller’s jurisdiction of organization and to the extent the Purchased
Receivables constitute an asset and not an obligation of Seller, there will have
been duly filed all financing statements or other similar instruments or
documents necessary under the applicable UCC of all applicable jurisdictions in
the United States to perfect and maintain the perfection of Purchaser’s
ownership interest in the Purchased Receivables and of the security interest in
the Purchased Receivables granted by Seller to Purchaser pursuant to
Section 4.8, in each case, under the UCC.

 

(c)                                  Authorization.  Seller has all requisite
power, right and authority, and all material licenses, authorizations, consents
and approvals of all Governmental Authorities, in each case, to enter into,
execute and deliver this Agreement, the other Transaction Documents to which it
is a party and the other documents to be delivered by Seller pursuant to
Section 1.5, to sell, assign, transfer, convey and deliver the Purchased
Receivables to Purchaser and to perform all of the covenants, agreements, and
obligations to be performed by Seller under the Transaction Documents.  Seller
has (i) all requisite power, right and authority, and (ii) all licenses,
authorizations, consents and approvals of all Governmental Authorities, in each
case, required to carry on its business as it is presently carried on by Seller,
except, in the case of clause (ii) above, where the failure to have such
licenses, authorizations, consents or approvals would not reasonably be expected
to result in a Material Adverse Effect.  The Transaction Documents to which
Seller is a party have been duly executed and delivered by an authorized officer
of Seller and each constitutes Seller’s valid and binding obligation,
enforceable against Seller in accordance with its respective terms, subject to
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and to equitable principles (whether considered in a
Proceeding in equity or at law).

 

(d)                                 No Conflicts.  Neither the execution and
delivery of this Agreement or the other Transaction Documents by Seller nor the
performance or consummation of this Agreement or the other Transaction Documents
to which Seller is a party or the transactions contemplated hereby or thereby by
Seller will:  (i) contravene or conflict with, result in a Breach or violation
of, constitute a default or accelerate the performance under (with due notice or
lapse of time or both), in any respect, the terms of (A) to Seller’s Knowledge,
any Applicable Law, (B) any provisions of the certificate of incorporation or
bylaws of Seller, or (C) any material contract or agreement to which Seller is a
party or by which Seller is bound or committed; or (ii) result in the creation
or imposition of any Encumbrance (except as provided in this Agreement and any
Permitted Encumbrance) on the Purchased Receivables or the Additional
Collateral.

 

(e)                                  No Consent.  The execution and delivery by
Seller of this Agreement and the other Transaction Documents, and the
performance by Seller of its obligations and the consummation by Seller of any
of the transactions contemplated hereby and thereby, do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except for (i) the filing of proper financing statements under the UCC,
(ii) the filing of the Patent Security

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

Agreement with the PTO and (iii) filings required by federal securities laws or
stock exchange rules.

 

(f)                                   Solvency.  Immediately after consummation
of the transactions contemplated by the Transaction Documents, (i) the fair
value of Seller’s assets will be greater than the sum of its debts and other
obligations, including contingent liabilities, (ii) the present fair saleable
value of Seller’s assets will be greater than the amount that would be required
to pay its probable liabilities on its existing debts and other obligations,
including contingent liabilities, as they become absolute and matured,
(iii) Seller will not have unreasonably small capital with which to engage in
its business, as currently conducted, and (iv) Seller does not have present
plans or intentions to incur debts or other obligations or liabilities beyond
its ability to pay such debts or other obligations or liabilities as they become
absolute and matured in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

(g)                                 No Litigation.  Except as set forth on
Schedule 3.1(g), there is no Proceeding against Seller, or to the Knowledge of
Seller, investigation, pending or, to the Knowledge of Seller, threatened
against Seller, at law or in equity (including that challenges the validity,
ownership or enforceability of any of the Qsymia Patent Rights or Qsymia
Trademarks), which, in each case, (i) if adversely determined, would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (ii) challenges, or may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the transactions
contemplated by any of the Transaction Documents.

 

(h)                                 Compliance with Laws.  Seller is not in
violation of, or has violated, or has been given written notice of any
violation, or, to the Knowledge of Seller, is under investigation with respect
to, or has been threatened to be charged with, any violation of, any Applicable
Law that would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

(i)                                    In-Licensees and Sublicensees.

 

(i)                                     Existing In-Licenses; No Other
In-Licenses.  Except as set forth on Schedule 3.1(i), there are no In-Licenses
(any In-License set forth on Schedule 3.1(i), an “Existing In-License”).  A
true, correct and complete copy of each Existing In-License has been provided to
the Purchaser by Seller prior to the date hereof.  Except as set forth on
Schedule 3.1(i), Seller and the respective counterparty thereto have not made or
granted any material amendment or waiver of any provision of any Existing
In-License.  The manufacture, importation, sale, offer for sale or use of the
Product does not require Seller to obtain any In-License, in addition to the
Existing In Licenses, in order to avoid or resolve any infringement or
misappropriation of intellectual property rights or other rights of any other
Person, except to the

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

extent that such infringement or misappropriation is insignificant to the
manufacture, importation, sale, offer for sale or use of the Product.

 

(ii)                                  Validity and Enforceability of the
In-Licenses.  Each of the Existing In-Licenses is a valid and binding obligation
of Seller, and to the Knowledge of Seller, the counterparty thereto.  To the
Knowledge of Seller, each of the Existing In-Licenses is enforceable against
each counterparty thereto in accordance with its terms, except as may be limited
by applicable Bankruptcy Laws or by general principles of equity (whether
considered in a Proceeding in equity or at law).  Seller has not received any
written notice in connection with an Existing In-License challenging the
validity, enforceability or interpretation of any provision of such agreement.

 

(iii)                               No Liens or Assignments by Seller.  Except
as set forth in Schedule 3.1(i), Seller has not, except for Permitted
Encumbrances or as contemplated hereby, conveyed, assigned or in any other way
transferred or granted any liens upon or security interests with respect to all
or any portion of the Collateral.

 

(iv)                              No Termination.  Seller has not (A) given
written notice to a counterparty of the termination of any Existing In-License
(whether in whole or in part) or any notice expressing any intention or desire
to terminate any Existing In-License or (B) received from a counterparty thereto
any written notice of termination of any Existing In-License (whether in whole
or in part) or any written notice expressing any intention or desire to
terminate any Existing In-License.

 

(v)                                 No Breaches or Defaults.  There is and has
been no material breach or default under any provision of any Existing
In-License either by Seller or, to the Knowledge of Seller, by the respective
counterparty (or any predecessor thereof) thereto, and there is no event that
upon notice or the passage of time, or both, would reasonably be expected to
give rise to any breach or default either by Seller or, to the Knowledge of
Seller, by the respective counterparty to such agreement.

 

(vi)                              Payments Made.  Seller has made all material
payments to the respective counterparty required under each Existing In-License
as of the date hereof.

 

(vii)                           No Assignments.  Seller has not consented to any
assignment by the counterparty thereto of any of such counterparty’s rights or
obligations under any Existing In-License and, to the Knowledge of Seller, such
counterparty has not assigned any of its rights or obligations under such
Existing In-License to any Person.

 

(viii)                        No Indemnification Claims.  Seller has not
notified the respective counterparty to any Existing In-License or any other
Person of any claims for indemnification under any Existing In-License nor has
Seller received any claims for indemnification under any Existing In-License.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

(ix)                              No Infringement.  Seller has not received any
written notice from, or given any written notice to, any counterparty to any
Existing In-License regarding any infringement of any of the Qsymia Patent
Rights.  To the Knowledge of Seller, but without inquiry, no Third Party is
making, using, selling, offering for sale, importing or exporting anything in
material violation of any of the Qsymia Patent Rights.

 

(j)                                    Sublicenses; Out-Licenses.  Except as set
forth on Schedule 3.1(j), Seller has not entered into or executed a sublicense
or other out-license with any other Person in respect of any Qsymia Product
Rights (other than the Permitted Qsymia Product Rights).

 

(k)                                 Third Party Agreements.   The Third Party
Agreements constitute all of the material agreements for the manufacture,
supply, promotion and commercialization of the Product.  Seller has delivered to
Purchaser true, correct and complete copies of each Third Party Agreement.

 

(i)                                     Validity and Enforceability of the Third
Party Agreements.  Each of the Third Party Agreements is a valid and binding
obligation of Seller, and to the Knowledge of Seller, the counterparties
thereto.  To the Knowledge of Seller, the Third Party Agreements are enforceable
against each of the parties thereto in accordance with their respective terms,
except as may be limited by applicable Bankruptcy Laws or by general principles
of equity (whether considered in a proceeding in equity or at law).  The Seller
has not received any written notice in connection with a Third Party Agreement
challenging the validity, enforceability or interpretation of any provision of
such agreement (except, solely with respect to interpretations, challenges in
the ordinary course of business relating to immaterial provisions of such
agreement).

 

(ii)                                  No Breaches or Defaults.  There is and has
been no material breach or default under any provision of any Third Party
Agreement either by Seller or, to the Knowledge of Seller, by the respective
counterparty (or any predecessor thereof) thereto, and there is no event that
upon notice or the passage of time, or both, would reasonably be expected to
give rise to any material breach or default either by Seller or, to the
Knowledge of Seller, by the respective counterparty to such agreement.

 

(iii)                               Payments Made.  The Seller has made all
material payments to the respective counterparty required under each Third Party
Agreement as of the date hereof.

 

(iv)                              Amendments or Waivers.  Seller and the
respective counterparty thereto have not made or granted any material amendment
or waiver of any provision of any Third Party Agreement.

 

(v)                                 No Indemnification Claims.  Seller has not
notified the respective counterparty to each Third Party Agreement or any other
Person of any claims for indemnification under any Third Party Agreement nor has
Seller received any claims for indemnification under any Third Party Agreement.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

(l)                                    Compliance.

 

(i)                                     Seller is not in violation of, and to
the Knowledge of the Seller, the Seller is not under investigation with respect
to, nor has the Seller been threatened to be charged with or given notice of any
violation of, any law or Judgment applicable to the Seller, which violation
would reasonably be expected to materially affect the Seller’s rights in or to
any Qsymia Product Rights or Purchaser’s rights with respect to Scheduled
Quarterly Amounts hereunder (or, as applicable, the Quarterly Cap, subject to
the terms and conditions herein).

 

(ii)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, all applications, submissions, information
and data related to the Product submitted or utilized as the basis for any
request to any Governmental Entity by or on behalf of the Seller were true and
correct in all material respects as of the date of such submission or request,
and any updates, changes, corrections or modification to such applications,
submissions, information or data required under applicable laws or regulations
have been submitted in a timely manner to the necessary Governmental Entities.

 

(iii)                               Seller has not committed any act, made any
statement or failed to make any statement that would reasonably be expected to
provide a basis for the FDA or any other Governmental Entity to invoke its
policy with respect to “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities”, or similar policies, set forth in any applicable laws or
regulations, except as would not reasonably be expected to have a Material
Adverse Effect.

 

(m)                             Intellectual Property

 

(i)                                     Schedule 3.1(m) contains a complete and
accurate list of (A) all of the Patents included within the Qsymia Patent Rights
and (B) all of the Qsymia Trademarks.  Except as set forth on Schedule 3.1(m),
Seller is the registered owner of all of the Qsymia Patent Rights.  Schedule
3.1(m) specifies as to each listed patent or patent application (A) the
jurisdictions by or in which each such Qsymia Patent Right has issued as a
patent or a patent application has been filed, including the respective patent
or application numbers, and (B) any other Person owning or having an interest in
such Qsymia Patent Right, including the nature of such interest.

 

(ii)                                  The Qsymia Patents Rights are the only
Patents that are owned or controlled by Seller, or under which Seller is
empowered to grant licenses, the subject matter of which is necessary in the
development, manufacture, use, marketing, promotion, sale or distribution of the
Product.

 

(iii)                               Except as set forth in Schedule 3.1(m),
Seller has not received written notice of, and is not a party to, any pending,
and to the Knowledge of Seller there are no threatened, litigations,
interferences, reexaminations, oppositions or like procedures involving any of
the Qsymia Patent Rights.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

(iv)                              All of the issued Patents within the Qsymia
Patent Rights are in full force and effect and have not lapsed, expired or
otherwise terminated.  Seller has not received any written notice relating to
the lapse, expiration or other termination of any of the issued patents within
the Qsymia Patent Rights, or alleging that, and Seller has not received any
written legal opinion that alleges that, an issued patent within any of the
Qsymia Patent Rights is invalid or unenforceable.

 

(v)                                 Seller has not received any written notice
that there is any, and, to the Knowledge of Seller, there is no, Person who is
or claims to be an inventor under any of the Qsymia Patent Rights who is not a
named inventor thereof.

 

(vi)                              Seller has not and, to the Knowledge of
Seller, no counterparty to an Existing In-License has received any written
notice of any claim by any Person challenging inventorship or ownership of, the
rights of Seller in and to, or the patentability, validity or enforceability of,
any of the Qsymia Patent Rights, or asserting that the development, manufacture,
importation, sale, offer for sale or use of the Product infringes or will
infringe such Person’s patents or other intellectual property rights.

 

(vii)                           To the Knowledge of Seller, the discovery,
development, manufacture, importation, sale, offer for sale or use of the
Product, has not and will not, infringe, violate or misuse any patent or other
intellectual property rights owned by any Third Person that is not licensed to
the Seller under an Existing In-License Agreement.  ***

 

(viii)                        Seller owns the entire right, title, and interest
in, to and under the Qsymia Trademarks, including all goodwill pertaining
thereto, the right to conduct business under the Qsymia Trademarks, the right to
license others under the Qsymia Trademarks, and all rights to sue, counterclaim
and collect damages and payments for claims of past, present and future
infringements, unfair competition or misappropriations thereof, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
the Qsymia Trademarks.

 

(ix)                              The Qsymia Trademarks are not subject to any
Encumbrance created by, through, or under Seller or any other Person, other than
the Permitted Encumbrances.

 

(x)                                 Seller has not purported to transfer or
assign any of the Qsymia Trademarks to any Person, and Seller has not executed
any agreement, document or other instrument in conflict herewith.

 

(xi)                              To Seller’s Knowledge, all Qsymia Trademarks
that have been registered with the PTO or other Governmental Authority are
currently in compliance in all material respects with all Applicable Law
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications or similar documents), and are valid
and enforceable.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

(xii)                           To the Knowledge of Seller, no Qsymia Trademark
has been or is now involved in any opposition, invalidation or cancellation
Proceeding and, to Seller’s Knowledge, no such action is threatened with respect
to any of the Qsymia Trademarks.

 

(xiii)                        To the Knowledge of Seller, no Person has
infringed or otherwise violated, or is infringing or otherwise violating, any of
the Qsymia Patent Rights or the Qsymia Trademarks, except to the extent such
violation or infringement does not or cannot, reasonably be expected to have a
Material Adverse Effect.

 

(xiv)                       Seller, and to Seller’s Knowledge the counterparty
to each In-License, has paid all maintenance fees, annuities and like payments
required as of the date hereof with respect to any of the Qsymia Patent Rights.

 

(n)                                 Supply and Manufacturing.  To the Knowledge
of Seller, the development, testing, manufacturing, production, storage,
packaging, labeling and release to the market of Product is (i) in compliance
with the final release quality specifications in effect for the Product and
(ii) in compliance in all material respects with Applicable Law.  To the
Knowledge of Seller, no manufacturer of Product has received or is currently
subject to a Form 483, with respect to the manufacture of Product.  To the
Knowledge of Seller, as of the date hereof, the Seller reasonably expects to
have, as of the date of the launch of the Product, sufficient quantities of
Product and of a sufficient quality to satisfy Seller’s then-estimated demand
for Product in the U.S.

 

(o)                                 No Brokers Fees.  Neither Seller nor any of
its Affiliates has retained any Person to whom any brokerage commission,
finder’s fee or other like payment is or will be due in connection with this
Agreement or the other Transaction Documents to which Seller is a party or the
consummation of the transactions contemplated hereby or thereby.

 

(p)                                 Subordination.  The claims and rights of
Purchaser created by any Transaction Document in, to and under the Purchased
Receivables are not subordinated to any creditor of Seller or any other Person
or Governmental Authority (other than any Permitted Encumbrance imposed by
operation of any Applicable Law).

 

(q)                                 UCC Representations and Warranties. 
Seller’s exact legal name is, and has always been “VIVUS, Inc.”.  The principal
place of business and principal executive offices of Seller where it keeps its
books and records relating to the Qsymia Product Rights is, as has been for the
preceding five (5) years, located at 1172 Castro Street, Mt. View, California
94040.  Seller’s Delaware organizational identification number is 2624559 and
its Federal Employer Identification Number is 94-3136179.

 

(r)                                  No Material Liabilities.  Except as
disclosed on the most recent Unaudited Financial Statements filed with the
Securities and Exchange Commission on Form 10-Q or the most recent Audited
Financial Statements filed with the Securities and Exchange Commission on
Form 10-K, in each case, pursuant to the Securities and Exchange Act of 1934, as
amended, there are no material Liabilities of Seller relating to or affecting
the Purchased

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

Receivables or the Additional Collateral of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition or set of circumstances which could reasonably be
expected to result, individually or in the aggregate, in any such Liability or
in a Material Adverse Effect.  Without limiting the generality of the foregoing,
as specified in the label for Product, as reported during the clinical trials
for Product and as spontaneously reported to the Seller or the FDA, there have
been and will continue to be serious adverse events related to use of Product
indicating that Product may pose and may continue to pose a significant hazard
to humans; however, to the Knowledge of Seller, no material Liabilities have
resulted from these reports to date.

 

(s)                                  No Encumbrances; No Indebtedness.

 

(i)                                     Without limiting the generality of any
of the representations or warranties of Seller to Purchaser herein, no
Encumbrance exists on the Collateral (other than Permitted Encumbrances).

 

(ii)                                  Except as disclosed on the most recent
Form 10-K, including the Audited Financial Statements and notes thereto, filed
with the Securities and Exchange Commission pursuant to the Securities and
Exchange Act of 1934, as amended, Seller is not a party to or otherwise bound by
any contract, agreement, commitment or instrument that provides for the
incurrence by Seller of Indebtedness in an aggregate principal amount in excess
of $5,000,000.

 

(t)                                    REMS Modification.  Seller has delivered
to Purchaser true and complete copies of all material documentation and
materials in its possession which have been provided to or received from the FDA
or any other Governmental Authority as part of or otherwise related to the REMS
Modification submission to the FDA.  Seller has not received any written notice
(whether from the FDA or any other Governmental Authority) that the REMS
Modification will or will not be approved.

 

(u)                                 Disclosure.  Seller has delivered or made
available to Purchaser true and complete copies of each agreement, data,
contract or other document or information (other than data and information of a
general economic or industry nature) that is referred to in this Agreement or
that has been requested in writing by Purchaser.  To the Knowledge of Seller, no
representation or warranty by Seller contained in this Agreement or any other
Transaction Document (other than in respect of information of a general economic
or industry nature) contains when made or certified any untrue statement of a
material fact or omits to state any material fact necessary in order to make any
statement contained herein or therein not misleading in any material respect at
such time in light of the circumstances under which such representation or
warranty was made (it being recognized by the Purchaser that any projections and
forecasts provided by or on behalf of the Seller are based on good faith
estimates and assumptions believed by the Seller to be reasonable as of the date
of the applicable projections or assumptions, subject to uncertainties and
contingencies, many of which are beyond the control of the Seller and that
actual results during the period or periods covered by any such

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

projections and forecasts may differ from projected or forecasted results);
provided that, for clarity, this representation and warranty has no effect on
any other representation or warranty by Seller contained in this Agreement or
any other Transaction Document.

 

3.2                               REPRESENTATIONS AND WARRANTIES OF PURCHASER. 
Purchaser represents and warrants to Seller, as of the Effective Date and, in
the event the Tranche B Election is made, then as of the Tranche B Closing Date,
as follows:

 

(a)                                  Organization. Purchaser is a Cayman Islands
exempted limited partnership, duly formed and validly existing under the laws of
the Cayman Islands.

 

(b)                                  Authorization. Purchaser has all necessary
power, right and authority and all licenses, authorizations, consents and
approvals of all Governmental Authorities required to carry on its business as
it is presently carried on by Purchaser, to enter into, execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
perform all of the covenants, agreements, and obligations to be performed by
Purchaser hereunder and under the Transaction Documents to which it is a party. 
This Agreement and the other Transaction Documents to which it is a party have
been duly executed and delivered by Purchaser and each constitutes Purchaser’s
valid and binding obligation, enforceable against Purchaser in accordance with
its respective terms, subject to bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and to equitable
principles.

 

(c)                                  No Conflicts.  Neither the execution and
delivery of this Agreement or any other Transaction Documents by Purchaser nor
the performance or consummation of this Agreement or any other Transaction
Documents to which it is a party or the transactions contemplated hereby or
thereby by Purchaser will contravene or conflict with, result in a Breach or
violation of, constitute a default or accelerate the performance under (with due
notice or lapse of time or both), in any respect, the terms of:  (i) to
Purchaser’s Knowledge, any Applicable Law; (ii) any material contract,
agreement, or other arrangement to which Purchaser is a party or by which
Purchaser or any of its assets is bound or committed; or (iii) the applicable
organizational or constitutional documents of Purchaser.

 

(d)                                  No Consent.  Other than the filing of any
documentation contemplated by Sections 4.7 and 4.8, no consent, approval,
license, order, authorization, registration, declaration or filing with any
Governmental Authority or any other Person is required by Purchaser in
connection with the execution and delivery by Purchaser of this Agreement or the
other Transaction Documents to which it is a party, the performance by Purchaser
of its obligations under this Agreement and any other Transaction Document to
which it is a party or the consummation by Purchaser of any of the transactions
contemplated hereby or thereby.

 

(e)                                  No Brokers Fees.  Neither Purchaser nor any
of its Affiliates has retained any Person to whom any brokerage commission,
finder’s fee or other like payment is or will be due in connection with this
Agreement or the other Transaction Documents to which Purchaser is a party or
the consummation of the transactions contemplated hereby or thereby.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

(f)                                    No Litigation.  There is no Proceeding
against Purchaser, at law or in equity which challenges, or may have the effect
of preventing, delaying, making illegal or otherwise interfering with, any of
the transactions contemplated by any of the Transaction Documents.

 

(g)                                 Financing.  Purchaser has sufficient cash on
hand or binding and enforceable commitments to provide it with funds sufficient
to satisfy its obligations to pay the Purchase Price.  Purchaser has no reason
to believe, and has not been provided with any notice (whether written or
otherwise), that any of the Persons providing the commitments referred to above
are unable or are not required or do not intend, for any reason, to satisfy
their obligations under such commitments.  Purchaser acknowledges that its
obligations under this Agreement are not contingent on obtaining financing.

 

(h)                                 Tax Status.  Purchaser is a foreign
disregarded entity that is wholly owned by a foreign partnership, in each case
for United States federal income tax purposes.

 

(i)                                    Other Aspects of Purchaser’s Status. 
None of Purchaser, the foreign partnership that wholly owns Purchaser, or any
direct partner in such foreign partnership is (i) a “10-percent shareholder” of
Seller within the meaning of Sections 871(h)(3) and 881(c)(3)(B) of the Code,
(ii) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, or (iii) a
“controlled foreign corporation” within the meaning of Section 881(c)(3)(C) of
the Code.

 

3.3                               NO GUARANTEES.  The Parties acknowledge and
agree that (a) Purchaser is assuming all market risk associated with Product
and, as such, will have no recourse against Seller or any of Seller’s Affiliates
based on the failure of the sales of Product to meet its or any other Person’s
projections, and (b) nothing in this Agreement shall be construed to constitute
a guarantee by Seller regarding the commercial viability or economic potential
of any Product in the marketplace.

 

3.4                               DISCLAIMER OF WARRANTIES.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, EACH PARTY
EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE.

 

ARTICLE 4

 

COVENANTS OF SELLER; SECURITY INTEREST

 

Seller covenants and agrees with Purchaser that for the duration of the Term,
Seller will perform the obligations set forth below:

 

4.1                               SELLER’S RESPONSIBILITIES.

 

(a)                                  Seller will use Commercially Reasonable
Efforts to pursue the Funded

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

Activities.

 

(b)                                  Without limiting the generality of clause
(a) above, the Seller will, each Calendar Quarter, use Commercially Reasonable
Efforts to allocate a sufficient level of resources (both monetary and
personnel) for the promotion and marketing of Product in the Territory.

 

(c)                                  Seller agrees to use Commercially
Reasonable Efforts to fund the expenses associated with the discovery,
development and commercialization of Product, including the Funded Activities.

 

(d)                                  With respect to the Product, Seller will
use Commercially Reasonable Efforts to provide, or cause to be provided, a
sufficient and consistent supply of such Product or the active pharmaceutical
ingredient in such Product, as applicable.

 

(e)                                  With respect to the performance of this
Agreement and the activities contemplated hereby, Seller will, and will cause
its Affiliates to, comply with all Applicable Law, except where compliance
therewith is contested in good faith by appropriate proceedings or is not
reasonably expected to result in a Material Adverse Effect.

 

(f)                                    Seller will, and will cause its
Affiliates to, use Commercially Reasonable Efforts to maintain the Regulatory
Approvals and all other FDA, FFDCA and other Governmental Authority approvals,
including complying with any and all requirements for post-approval follow-up
studies and information reporting, except where the failure to maintain the
Regulatory Approvals and other Governmental Authority approvals is not
reasonably expected to result in a Material Adverse Effect.

 

(g)                                 Seller will, and will cause its Affiliates
to, use Commercially Reasonable Efforts to maintain its relationships with Third
Person manufacturers and suppliers; provided, however, that notwithstanding the
foregoing, Seller is permitted to terminate its relationships with Third Person
manufacturers and suppliers in its sole discretion provided that such
termination is not reasonably expected to result in a Material Adverse Effect.

 

(h)                                 Seller will, and will cause its Affiliates
to, use Commercially Reasonable Efforts to obtain consents from any licensee or
sublicensee of Qsymia Patent Rights necessary to provide Purchaser, directly or
indirectly, with copies of royalty reports delivered by such licensee or
sublicensee to Seller.

 

(i)                                    Seller will, and will cause its
Affiliates to, use Commercially Reasonable Efforts to obtain approval for the
REMS Modification.  For the avoidance of doubt, so long as Seller and its
Affiliates use such Commercially Reasonable Efforts, the ultimate failure to
obtain the REMS Modification shall not be deemed a breach of this
Section 4.1(i).

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

4.2                               INTELLECTUAL PROPERTY MATTERS.

 

(a)                                  Seller shall promptly inform Purchaser of
any infringement by a Third Person of any Qsymia Patent Right that would
reasonably be expected to adversely affect in any material respect Product. 
Seller shall provide to Purchaser a copy of any written notice of any such
infringement of any Qsymia Patent Rights delivered or received by the Seller, as
well as copies of material correspondence related thereto, as soon as
practicable and in any event not more than *** following such delivery or
receipt.

 

(b)                                  Seller shall promptly inform Purchaser by
written notice of the initiation of an Enforcement Action regarding any
infringement by a Third Person of any Qsymia Patent Right that would reasonably
be expected to adversely affect in any material respect Product.

 

(c)                                  If the Seller recovers monetary damages
from a Third Person in an action brought for such Third Person’s infringement of
any of the Qsymia Patent Rights, where such damages, whether in the form of
judgment or settlement, result from such infringement of such Qsymia Patent
Rights, such recovery will be allocated first to the reimbursement of any
expenses incurred by the Seller or a Permitted Partner in such litigation, and
any remaining amounts that are not awarded as a multiple of compensatory damages
for willful infringement will be treated as Net Sales of the Product.  All costs
and expenses (including attorneys’ fees and expenses) incurred by a Party hereto
in connection with any Enforcement Action shall be borne by such Party.

 

(d)                                  With respect to the Qsymia Patent Rights,
Seller will, and will cause its Affiliates to, use Commercially Reasonable
Efforts to (i) prosecute each pending patent application and (ii) maintain, keep
in full force and effect and seek available patent term extensions for each such
Patent.

 

(e)                                  With respect to the Qsymia Trademarks,
Seller will, and will cause its Affiliates to, use Commercially Reasonable
Efforts to (i) prosecute each pending trademark application and (ii) maintain,
keep in full force and effect and seek available trademark term extensions for
each such trademark.

 

(f)                                    Notwithstanding Seller’s obligations in
Sections 4.2(d) and (e), Seller may decline to prosecute or maintain any Qsymia
Patent Right or any Qsymia Trademark that (i) in Seller’s reasonable discretion,
is no longer necessary or useful for the development, manufacture, sale or
commercialization of Product; provided that such failure to prosecute or
maintain such Qsymia Patent Right or Qsymia Trademark would not reasonably be
expected to result in a Material Adverse Effect and (ii) Seller may only decline
to prosecute or maintain such Patent if Seller satisfies the Patent Abandonment
Requirements.

 

4.3                               COMMERCIALIZATION OF THE PRODUCT.  Seller
hereby agrees to use its Commercially Reasonable Efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary to maximize Net Sales of the Product and Commercialize the Product.

 

4.4                               RESTRICTIVE COVENANTS. Seller will not, nor
shall it permit any Subsidiary of

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

the Seller to, without the prior written consent of Purchaser:

 

(a)                                  incur, create, issue, assume, Guaranty,
suffer to exist or otherwise become liable for or with respect to, or become
responsible for, the payment or performance of, contingently or otherwise,
whether present or future, Indebtedness in an amount at any time outstanding
greater than the sum of EBITDA for the four (4) full Calendar Quarters
immediately preceding such incurrence, creation, issuance, assumption,
Guarantee, existence, liability or responsibility, other than Permitted
Indebtedness;

 

(b)                                  declare or pay any cash dividend or make
any cash distribution on its capital stock (other than (i) dividends and
distributions by a Subsidiary to another Subsidiary or the Seller and (ii) the
repurchase of capital stock issued to employees, directors or officers upon the
death, disability or termination of employment of such person), unless,
following the payment of any such cash dividend or distribution Seller’s cash
and cash equivalents are in excess of $150,000;

 

(c)                                  amend, restate, supplement or otherwise
modify its certificate of incorporation or bylaws (or other organizational or
constitutional documents) in any respect except for such amendments,
restatements, supplements or modifications that: (i) do not adversely affect in
any material respect the interests of Purchaser under this Agreement or in the
Collateral and (ii) could not reasonably be expected to have a Material Adverse
Effect;

 

(d)                                  create, grant or suffer to exist any
Encumbrance on any of the Collateral other than as required under this Agreement
and other than Permitted Encumbrances;

 

(e)                                  subject to the Patent Abandonment
Requirements, abandon Qsymia Patent Rights; or

 

(f)                                    commit to do or engage in any of the
foregoing.

 

4.5                               RELEVANT INFORMATION.  In addition to, and not
in limitation of, the other provisions of this Agreement, Seller will provide
Purchaser with written notice as promptly as practicable (and in any event
within ***) after obtaining Knowledge of any of the following:

 

(a)                                  the occurrence of a Default or an Event of
Default;

 

(b)                                  that any representation or warranty made by
Seller in this Agreement or any other Transaction Document or in any certificate
delivered to Purchaser pursuant hereto or thereto that is qualified by
materiality shall prove to be untrue, inaccurate or incomplete on the date as of
which made, or that any representation or warranty made by Seller in this
Agreement or any other Transaction Document that is not qualified by materiality
shall prove to be untrue, inaccurate or incomplete in any material respect on
the date as of which made;

 

(c)                                  any event, occurrence or development that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

(d)                                  the occurrence of a Change of Control;

 

(e)                                  any information reasonably requested by
Purchaser to determine whether a Promotion and Marketing Failure or Retail
Pharmacy Failure has occurred; or

 

(f)                                    any official written communication from
the FDA relating to the REMS Modification through the earlier of (i) the date on
which the Seller announces publicly that the REMS Modification is available and
(ii) December 31, 2013.

 

4.6                               TRUE SALE. Purchaser and Seller intend and
agree that the sale, conveyance, assignment and transfer of the Purchased
Receivables shall constitute a true sale by Seller to Purchaser of the Purchased
Receivables that is absolute and irrevocable and that provides Purchaser with
the full benefits and detriments of ownership of the Purchased Receivables, and
neither Purchaser nor Seller intends the transactions contemplated hereunder to
be a financing transaction, borrowing or a loan from Purchaser to Seller, except
as provided in Section 2.4(d).  Each Party further agrees that it will treat the
sale of the Purchased Receivables as a sale of an “account” in accordance with
the UCC.  Seller disclaims any ownership interest in the Purchased Receivables
upon execution of this Agreement and each of Seller and Purchaser waives any
right to contest or otherwise assert that this Agreement is other than a true,
absolute and irrevocable sale and assignment by Seller to Purchaser of the
Purchased Receivables under Applicable Law, which waiver will be enforceable
against the applicable Party in any bankruptcy, insolvency or similar proceeding
relating to such Party, except to the extent required by GAAP or the rules of
the SEC.  Seller authorizes and consents to Purchaser filing, including with the
Secretary of State of the State of Delaware, one or more UCC financing
statements (and continuation statements with respect to such financing
statements when applicable) or other instruments and notices, in such manner and
in such jurisdictions as in Purchaser’s determination may be necessary or
appropriate to evidence the purchase, acquisition and acceptance by Purchaser of
the Purchased Receivables hereunder and to perfect and maintain the perfection
of Purchaser’s ownership in the Purchased Receivables and the security interest
in the Purchased Receivables granted by Seller to Purchaser pursuant to
Section 4.7; provided, however, that Purchaser will provide Seller with a
reasonable opportunity to review any such financing statements (or similar
documents) prior to filing and the description of the collateral identified in
any such financing statement shall be limited to the “Collateral” as defined
herein.  For greater certainty, Purchaser will not file this Agreement in
connection with the filing of any such financing statements (or similar
documents).  For sake of clarification, the foregoing statements in this
Section 4.6 shall not bind either party regarding the reporting of the
transactions contemplated hereby for GAAP or SEC reporting purposes.

 

4.7                               PRECAUTIONARY SECURITY INTEREST IN PURCHASED
RECEIVABLES. Without limiting Section 4.8 and as set forth in Section 4.6, it is
the intent and expectation of both Seller and Purchaser that the sale,
conveyance, assignment and transfer of the Purchased Receivables be a true,
irrevocable and absolute sale by Seller to Purchaser for all purposes. 
Notwithstanding the foregoing, in an abundance of caution to address the
possibility that, notwithstanding that Seller and Purchaser expressly intend and
expect for the sale, conveyance, assignment and

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

transfer of the Purchased Receivables hereunder to be a true and absolute sale
and assignment for all purposes, in the event that such sale and assignment will
be characterized as a loan or other financial accommodation and not a true sale
or such sale will for any reason be ineffective or unenforceable as such, as
determined in a judicial, administrative or other proceeding (any of the
foregoing being a “Recharacterization”), then this Agreement will be deemed to
constitute a security agreement under the UCC and other Applicable Law.  For
this purpose and without being in derogation of the intention of Seller and
Purchaser that the sale of the Purchased Receivables will constitute a true sale
thereof, effective as of the Tranche A Closing Date, Seller does hereby grant to
Purchaser a continuing security interest of first priority in all of Seller’s
right, title and interest in, to and under the Purchased Receivables, whether
now or hereafter existing, and any and all “proceeds” thereof (as such term is
defined in the UCC), in each case, for the benefit of Purchaser as security for
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price actually paid to Seller together with the
performance when due of all of Seller’s obligations now or hereafter existing
under this Agreement and the other Transaction Documents, which security
interest will, upon the filing of a duly prepared financing statement in the
appropriate filing office and to the extent the Purchased Receivables constitute
an asset and not an obligation of Seller, be perfected and prior to all other
Encumbrances thereon (other than Permitted Encumbrances) to the extent such
security interest can be perfected under the UCC by the filing of a financing
statement in the appropriate filing office.  Purchaser will have, in addition to
the rights and remedies which it may have under this Agreement, all other rights
and remedies provided to a secured creditor after default under the UCC and
other Applicable Law, which rights and remedies will be cumulative.  Seller
hereby authorizes Purchaser, as secured party, to file the UCC financing
statements contemplated by Section 4.6.  In the case of any Recharacterization,
each of Seller and Purchaser represents and warrants as to itself that each
remittance of payments of the Scheduled Quarterly Amount, in respect of the
payments of the Scheduled Quarterly Amount or any other payment owed by Seller
to Purchaser under this Agreement, will have been in payment of a debt incurred
by Seller in the ordinary course of business or financial affairs of Seller and
Purchaser, and made in the ordinary course of business or financial affairs of
Seller and Purchaser.

 

4.8                               SECURITY INTEREST IN ADDITIONAL COLLATERAL;
REMEDIES.

 

(a)                                  Seller hereby grants to Purchaser a
security interest in all of Seller’s right, title and interest in, to and under
the Additional Collateral, to secure the prompt and complete payment and
performance when due of all obligations of Seller hereunder and under the other
Transaction Documents owing to the Purchaser, which security interest will, upon
the filing of a duly prepared financing statement in the appropriate filing
office (and the filing of the Patent Security Agreement with the PTO), be
perfected and prior to all other Encumbrances thereon (other than the Permitted
Encumbrances).

 

(b)                                  Seller will notify Purchaser in writing at
least *** (or such shorter period of time as may be agreed to by Purchaser)
prior to any change in, or amendment or alteration to, (i) its legal name,
(ii) its form or type of organizational structure or jurisdiction of
organization (including its status as a corporation organized under the laws of
the State of Delaware), or (iii) 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

its Federal Employer Identification Number or state organizational
identification number.  Seller agrees not to effect or permit any such change
referred to above unless all filings have been made under the UCC or otherwise
that are required in order for Purchaser to continue at all times following such
change to have a valid, legal and perfected Encumbrance (prior and superior in
right and interest to any other Person (other than Permitted Encumbrances)) in
all the Collateral.

 

(c)                                  Without limiting the generality of
Section 7.4(a), Seller will execute any and all further documents, financing
statements, agreements and instruments, and take all further action that
Purchaser may reasonably request, in order to grant, create, preserve, enforce,
protect and perfect the validity and priority of the security interests and
other Encumbrances created by this Agreement in the Collateral.  Without
limiting the foregoing, Seller will do or cause to be done all acts and things
that Purchaser from time to time may reasonably request, to assure and confirm
that Purchaser holds duly created and enforceable and perfected Encumbrances
upon the Collateral (including any property or assets that are acquired or
otherwise become Collateral after the date of this Agreement), in each case, as
contemplated by, and with the lien priority required under, this Agreement. 
Nothwithstanding the foregoing, this Section 4.8(c) shall not obligate the
Seller to otherwise undertake collateral perfection or protection obligations
not otherwise required under the Transaction Documents (it being understood that
perfection obligations with respect to Collateral that is perfected by delivery
or control shall only be as expressly required pursuant to other provisions of
this Agreement or the Transaction Documents, and, except as otherwise expressly
provided in the Transaction Documents, actions with respect to Collateral that
is not subject to perfection under the UCC or by filing a Patent Security
Agreement with the PTO shall not be required unless reasonably requested by
Purchaser, including such actions in jurisdictions other than the United States
or a State thereof).

 

(d)                                  Upon the request of Purchaser at any time
after the occurrence and during the continuance of an Event of Default, Seller
will permit Purchaser or any advisor, auditor, consultant, attorney or
representative acting for Purchaser, upon reasonable notice to Seller and during
normal business hours, to make extracts from and copy the books and records of
Seller (and its Affiliates, as applicable) relating to the Collateral, and to
discuss any matter pertaining to the Collateral with the officers and employees
of Seller (and its Affiliates, as applicable).

 

(e)                                  Unless in connection with (i) the
occurrence of a Change of Control (for which Purchaser shall be paid in
accordance with Section 4.12), (ii) a Permitted Partnering Agreement, or (iii) a
Permitted Action, Seller will not, and will cause its Affiliates not to
(A) directly or indirectly, sell, transfer, assign, lease, license, sublicense,
convey or otherwise directly or indirectly dispose of any of the Collateral or
any interest therein or (B) except for the security interest in the Collateral
granted to Purchaser, cause or suffer to exist or become effective any
Encumbrance of any kind, other than a Permitted Encumbrance, on or with respect
to any of the Collateral or any interest therein, or, in each case, enter into
any agreement to do any of the foregoing.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

(f)                                    Upon the occurrence and during the
continuance of an Event of Default, Purchaser will have in any jurisdiction in
which enforcement hereof is sought, in addition to all other rights and remedies
granted in this Agreement, at law or in equity (including as set forth in
Section 4.8(m)) with respect to the Collateral, the rights and remedies of a
secured party under the UCC (whether or not in effect in the jurisdiction where
such rights are exercised) or other Applicable Law.

 

(g)                                 Seller agrees that, upon the occurrence and
during the continuance of an Event of Default, Purchaser will have the right,
subject to Applicable Law and subsection (n) below, to sell or otherwise dispose
of all or any part of the Collateral, at public or private sale, for cash, upon
credit or for future delivery as Purchaser shall deem appropriate.  Each
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of Seller.

 

(h)                                 Purchaser will give Seller not less than ***
prior written notice of the time and place of any such proposed sale.  Any such
notice will (i) in the case of a public sale, state the time and place fixed for
such sale, (ii) in the case of a private sale, state the day after which such
sale may be consummated, (iii) contain the information specified in
Section 9-613 of the UCC, (iv) be authenticated and (v) be sent to the parties
required to be notified pursuant to Section 9-611(c) of the UCC; provided that,
if Purchaser fails to comply with this sentence in any respect, its liability
for such failure shall be limited to the liability (if any) imposed on it as a
matter of law under the UCC.  Seller agrees that such written notice will
satisfy all requirements for notice to Seller that are imposed under the UCC or
other Applicable Law with respect to the exercise of Purchaser’s rights and
remedies hereunder upon default.  Purchaser will not be obligated to make any
sale or other disposition of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such
Collateral shall have been given.  Purchaser may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.

 

(i)                                    Any such public sale will be held at such
time or times within ordinary business hours and at such place or places as
Purchaser may fix and state in the notice of such sale.  At any sale or other
disposition following the occurrence and during the continuance of an Event of
Default, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as Purchaser may (in its sole and
absolute discretion) determine.  If any of the Collateral is sold, leased, or
otherwise disposed of by Purchaser on credit, the obligations secured by the
security interests granted herein shall not be deemed to have been reduced as a
result thereof unless and until payment in full is received thereon by
Purchaser.

 

(j)                                    At any such public (or, to the extent
permitted by Applicable Law, private) sale made pursuant hereto, Purchaser may
bid for or purchase, free (to the extent permitted by Applicable Law) from any
right of redemption, stay, valuation or appraisal on the part of Seller, the
Collateral or any part thereof offered for sale, and Purchaser may make

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

payment on account thereof by using any or all of the obligations secured by the
security interests granted herein as a credit against the Purchase Price
actually paid to Seller, and Purchaser may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to Seller therefor.

 

(k)                                As an alternative to exercising the power of
sale herein conferred upon it, Purchaser may, upon the occurrence and during the
continuance of an Event of Default, proceed by a suit or suits at law or in
equity to foreclose upon the Collateral and, subject to subsection (n) below, to
sell the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

 

(l)                                    To the extent permitted by Applicable
Law, Seller hereby waives all rights of demand, redemption, stay, valuation and
appraisal that Seller now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

(m)                              Without limiting the generality of
Section 4.8(f), upon the occurrence and during the continuance of an Event of
Default, at the sole election of the Purchaser (and automatically and without
any notice to Seller, upon the upon the occurrence and during the continuance of
an Event of Default described in clause (a) or (e) of the definition thereof),
the Outstanding Payment Amount, will be due and payable to Purchaser (except as
set forth in Section 4.8(n) below).  Presentment, demand, protest or notice of
any kind are hereby expressly waived.  Further, if an Event of Default shall
occur and be continuing, Purchaser may, subject to any restrictions set forth in
this Section 4.8, foreclose or otherwise realize upon the Collateral in such
portions or in full as Purchaser sees fit in its sole discretion.

 

(n)                                 Without limiting the generality of the
foregoing, if there is an occurrence and during the continuance of an Event of
Default described in subsection (e) of that definition (a Bankruptcy Event), and
if there is a sale or other disposition of all or any part of the Collateral by
Purchaser pursuant to subsection (g) or subsection (k) above, then, in such
case, Purchaser hereby agrees to accept from the proceeds of such a sale or
other disposition an amount equal to the Outstanding Payment Amount.

 

4.9                               IN-LICENSES.

 

(a)                                  Seller shall act in a commercially
reasonable manner with respect to its obligations under each of the In-Licenses
and shall not take any action or forego any action that would reasonably be
expected to constitute a material breach thereof.  Promptly, and in any event
within ***, after receipt of any written notice from a counterparty to such
In-License or its Affiliates of an alleged material breach under any In-License,
Seller shall give notice thereof to the Purchaser, including delivering the
Purchaser a copy of such written notice.  To the extent commercially reasonable,
Seller shall undertake efforts to cure any material breaches by it under any
In-License and shall give written notice to the Purchaser upon curing any such
breach.  Promptly, and in any event within *** following Seller’s notice to a
counterparty to any material In-License of an alleged material breach under such
In-License, Seller shall give notice

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

thereof to the Purchaser, including delivering the Purchaser a copy of such
written notice.  Notwithstanding the foregoing, Seller may terminate any
In-License other than the Najarian Agreement that, in Seller’s reasonable
discretion, is no longer necessary or useful for the development, manufacture,
sale or commercialization of Product.

 

(b)                                  Seller shall promptly (and in any event
within ***) provide the Purchaser with (i) executed copies of each new material
In-License, (ii) executed copies of each material amendment, supplement,
modification or waiver of any provision of an In-License and (iii) copies of all
material reports, documents, and other materials provided by the counterparty to
each In-License to Seller to the extent that the foregoing relate to Net Sales
of Product.

 

(c)                                  Seller shall provide Purchaser with written
notice following any counterparty’s material breach of its obligations under any
material In-License.

 

(d)                                  Seller shall provide the Purchaser with
written notice following the termination of any material In-License.

 

4.10                        THIRD PARTY AGREEMENTS.

 

(a)                                  Seller shall act in a commercially
reasonable manner with respect to its obligations under each of the Third Party
Agreements and shall not take any action or forego any action that would
reasonable be expected to constitute a material breach thereof.  Promptly, and
in any event within ***, after receipt of any written notice from any of the
parties thereto or their Affiliates of an alleged material breach by Seller
under a Third Party Agreement, Seller shall give notice thereof to the
Purchaser, including delivering the Purchaser a copy of such written notice.  To
the extent commercially reasonable, Seller shall undertake efforts to cure any
material breaches by it under any Third Party Agreements and shall give written
notice to the Purchaser upon curing any such breach.  Notwithstanding the
foregoing, Seller may terminate any Third Party Agreement that, in Seller’s
reasonable discretion, is no longer necessary or useful for the development,
manufacture, sale or commercialization of Product.

 

(b)                                  Promptly (and in any event within ***)
after Seller becomes aware of, or comes to believe in good faith that there has
been, a material breach of any Third Party Agreement by the counterparty
thereto, Seller shall provide notice of such breach to the Purchaser.  In
addition, Seller shall provide to the Purchaser a copy of any written notice of
material breach or alleged material breach of any material Third Party Agreement
delivered by Seller to the counterparty thereto within *** following such
delivery.

 

(c)                                  Seller shall promptly (and in any event
within ***)  provide the Purchaser with (i) executed copies of any material
agreement meant to replace or supersede the services being provided under a
Third Party Agreement and (ii) executed copies of each material amendment,
supplement, modification or waiver of any provision of a Third Party Agreement.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

(d)                                  Seller shall provide the Purchaser with
written notice following the termination of any Third Party Agreement.

 

4.11                        PARTNERING AGREEMENTS.  Seller may, in its sole
discretion and without the prior consent of or notice to Purchaser, enter into a
Permitted Partnering Agreement.

 

4.12                        CHANGE OF CONTROL. Upon the consummation of a Change
of Control, automatically and without any notice to Seller, an amount equal to
the Outstanding Payment Amount as of the date of the consummation of such Change
of Control will be due and payable to Purchaser on the consummation of such
Change of Control.  Presentment, demand, protest or notice of any kind are
hereby expressly waived.

 

4.13                        PROMOTION AND MARKETING OF PRODUCT.  Upon the
occurrence of a Promotion and Marketing Failure on or prior to the second
anniversary of the Effective Date, at the sole election of Purchaser, the
Promotion and Marketing Payment Amount will be due and payable to Purchaser
within *** after the expiration of the applicable cure period.

 

4.14                        RETAIL PHARMACY MINIMUM.  Upon the occurrence of a
Retail Pharmacy Failure, at the sole election of Purchaser, the Tranche B
Outstanding Payment Amount will be due and payable to Purchaser within *** after
December 31, 2014.  For the avoidance of doubt, the occurrence of a Retail
Pharmacy Failure shall in no way negate or impact the continued payment of the
Tranche A Scheduled Quarterly Amounts.

 

ARTICLE 5

 

CONFIDENTIALITY

 

5.1                   DEFINITION OF CONFIDENTIAL INFORMATION.  For purposes of
this Agreement, the term “Confidential Information” of a Party means any
information furnished by or on behalf of such Party to the other Party or its
Affiliates (whether written or oral, or in electronic or other form, and whether
furnished before or after the date of this Agreement) concerning, or related in
any way, directly or indirectly, to this Agreement and the subject thereof, the
Purchased Receivables, Product, the Qsymia Product Rights and the Excluded
Assets, including, without limitation, (a) any license, sublicense or other
agreements involving or relating in any way, directly or indirectly, to the
Purchased Receivables, Product or the Qsymia Product Rights, including the
In-Licenses and the Third Party Agreements, and (b) any documents, reports,
notices, requests or correspondence furnished pursuant to this Agreement. 
Without limiting the generality of the foregoing, all Quarterly Reports will be
deemed the Confidential Information of Seller. Notwithstanding the foregoing, a
Party’s Confidential Information will not include information that, in each case
as demonstrated by written documentation or other competent evidence: was
(i) already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure; (ii) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the receiving Party; (iii) became generally available to the public or otherwise
part of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; (iv) 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

was subsequently lawfully disclosed to the receiving Party by a Third Person
having no obligation of which the receiving Party is aware to the disclosing
Party or its Affiliates; or (v) is independently developed by the receiving
Party without the benefit of Confidential Information of the disclosing Party.

 

5.2                               OBLIGATIONS.  Except as authorized in this
Agreement or except upon obtaining the other Party’s prior written permission to
the contrary, each Party agrees that during the Term and for *** thereafter it
will: (a) maintain in confidence, and not disclose to any Person, the other
Party’s Confidential Information; (b) not use the other Party’s Confidential
Information for any purpose, except as contemplated in this Agreement; and
(c) protect the other Party’s Confidential Information in its possession by
using the same degree of care as it uses to protect its own Confidential
Information (but no less than a reasonable degree of care).

 

Notwithstanding anything to the contrary in this Agreement, a Party will be
entitled to injunctive relief to restrain the Breach or threatened Breach by the
other Party of this Article 5 without having to prove actual Damages or
threatened irreparable harm.  Such injunctive relief will be in addition to any
rights and remedies available to the aggrieved Party at law, in equity, and
under this Agreement for such Breach or threatened Breach.

 

5.3                               PERMITTED DISCLOSURES.

 

(a)                                  Permitted Persons.  A Party may disclose
the other Party’s Confidential Information, without the other Party’s prior
written permission, to:

 

(i)                                     its and its Affiliates’ members,
trustees, managers, directors, employees, partners, agents, consultants,
attorneys, accountants, shareholders, investors, banks and other financing
sources, and permitted assignees, purchasers, transferees or
successors-in-interest under Section 7.3 in each case, who need to know such
Confidential Information to provide financing to the Party or to assist the
Party in evaluating the transactions contemplated hereby or in fulfilling its
obligations or exploiting its rights hereunder (or to determine their interest
in providing such financing or assistance) and who are, prior to receiving such
disclosure, bound by written or professional confidentiality and non-use
obligations no less stringent than those contained herein; or

 

(ii)                                  permitted assignees, purchasers,
transferees, or successors-in-interest (or potential assignees, purchasers,
transferees, or successors-in-interest) under Section 7.3 who need to know such
Confidential Information in connection with such assignment, sale, or transfer
(or potential assignment, sale, or transfer) and who are bound by written or
professional confidentiality and non-use obligations no less stringent than
those contained herein.

 

(b)                                  Legally Required.  A Party may disclose the
other Party’s Confidential Information, without the other Party’s prior written
permission, to any Person to the extent such disclosure is necessary to comply
with Applicable Law, applicable stock exchange requirements, or an order or
subpoena from a court of competent jurisdiction; provided that the compelled
Party, to the extent it may legally do so, will give reasonable advance notice
to the

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

other Party of such disclosure and, at such other Party’s reasonable request and
expense, the compelled Party will use its reasonable efforts to secure
confidential treatment of such Confidential Information prior to its disclosure
(whether through protective orders or otherwise).  Notwithstanding the
foregoing, if a Party receives a request from an authorized representative of a
Tax authority for a copy of this Agreement, that Party may provide a copy of
this Agreement to such Tax authority representative without advance notice to,
or the permission or cooperation of, the other Party.

 

5.4                               TERMS OF AGREEMENT.  Except to the extent
allowed under Section 5.3 or as otherwise permitted in accordance with this
Section 5.4, neither Party will make any public announcements concerning this
Agreement or the terms hereof, without the prior written consent of the other
Party and each Party agrees that it will each treat the contents and terms of
this Agreement and the consideration for this Agreement as Confidential
Information of the other Party.  Consistent with Section 5.3(b), Purchaser and
Seller agree to use reasonable efforts to provide the other with a copy of any
required SEC or other filing regarding this Agreement or its terms to review
prior to filing and to consider any comments of the other Party in good faith,
and to the extent either Party has to file or disclose this Agreement with the
SEC, such Party will consider in good faith the other Party’s comments with
respect to confidential treatment of this Agreement’s terms and will redact this
Agreement in a manner allowed by the SEC to protect sensitive terms, and will be
permitted to file this Agreement, as so redacted, with the SEC.  For purposes of
clarity, each Party is free to discuss with Third Persons the information
regarding this Agreement and Parties’ relationship disclosed in such SEC filings
and any other authorized public announcements.

 

ARTICLE 6

 

TERM AND TERMINATION

 

6.1                               TERM OF AGREEMENT; TERMINATION. This Agreement
will commence as of the Effective Date and will continue until all of
Purchaser’s right to receive any payments on account of the Purchased
Receivables set forth in this Agreement and all other amounts to which Purchaser
may be entitled to receive as payment hereunder have expired, unless earlier
terminated pursuant to the mutual written agreement of the Parties (the
“Term”).  Upon expiration or earlier termination of the Term, this Agreement
shall terminate.

 

6.2                               TERMINATION OF SECURITY INTEREST.  Immediately
upon termination of this Agreement pursuant to Section 6.1, (i) all Encumbrances
on the Collateral granted to the Purchaser pursuant to this Agreement and the
other Transaction Documents shall automatically be released, without delivery of
any instrument or performance of any act by any Person, (ii) Seller shall be
permitted, and is hereby authorized, to terminate any financing statement which
has been filed pursuant to the Transaction Documents, and (iii) Purchaser shall
execute and deliver to Seller, at Seller’s sole cost and expense, all releases
and other documents as Seller shall reasonably request to evidence any such
release.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

6.3                               SURVIVAL.  Notwithstanding anything to the
contrary in this Article 6, the following provisions shall survive termination
of this Agreement:  Sections 2.1(g), 2.3, 2.4, 3.3, 3.4, Article 5
(Confidentiality), this Section 6.3, Article 7 (Miscellaneous) and Annex A (to
the extent necessary for the interpretation of any surviving provisions). 
Termination of this Agreement shall not relieve any Party of liability in
respect of breaches of this Agreement by any Party on or prior to termination.

 

ARTICLE 7

 

MISCELLANEOUS

 

7.1                               ENTIRE AGREEMENT.  This Agreement (including
the Bill of Sale and this Agreement’s other exhibits and schedules) sets forth
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between and among the Parties and supersede and terminate all
prior agreements and understandings between or among the Parties relating to the
subject matter hereof.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth in this Agreement
(including the Bill of Sale and this Agreement’s other exhibits and schedules).

 

7.2                               AMENDMENTS.  This Agreement may be amended or
supplemented only by a written agreement signed by an authorized officer of each
Party (or, with respect to any Party that is a trust, its trustee).

 

7.3                               BINDING AGREEMENT; SUCCESSORS AND ASSIGNS. 
The terms, conditions and obligations of this Agreement will inure to the
benefit of and be binding upon the Parties hereto and their respective permitted
successors and assigns thereof.  Neither this Agreement nor any rights or
obligations hereunder may be sold, assigned, hypothecated or otherwise
transferred in whole or in part by any Party, by operation of law or otherwise,
without the prior written consent of the other Party and compliance with
Section 2.4 hereunder; provided, however, that without the applicable prior
written consent, but subject to the terms of, and compliance with, Section 2.4
and Article 5, Purchaser may sell, assign, hypothecate or otherwise transfer all
or any part of the Purchased Receivables to any one or more Persons, and
provided, further, that no assignment of the Purchased Receivables shall be
effective as against Seller unless and until written notice of the assignment is
provided to Seller.  Seller shall keep a complete and accurate record of all
such assignments.

 

7.4                               FURTHER ASSURANCES.

 

(a)                                  Subject to Section 4.8(c), Seller and
Purchaser covenant and agree, at any time or from time to time after the Tranche
A Closing Date, to execute and deliver such other documents, certificates,
agreements, instruments and other writings and to take such other actions as may
be necessary or desirable, or reasonably requested by the other Party, in each
case, without further consideration but at the expense of Seller, in order to
vest and maintain in Purchaser good and marketable title in, to and under the
Purchased Receivables free and clear of

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

any and all Encumbrances (other than Permitted Encumbrances), and to consummate
the other transactions contemplated hereby, including the perfection under the
applicable UCC (or any comparable law) of all applicable jurisdictions in the
United States and maintenance of perfection of Purchaser’s ownership interest in
the Purchased Receivables, the back-up security interest in the Purchased
Receivables granted by Seller to Purchaser pursuant to Section 4.7 and the
security interest in the Additional Collateral granted by Seller to Purchaser
pursuant to Section 4.8.

 

(b)                                  During the Term, Purchaser will hold in
trust for the benefit of Seller any over-payment of Scheduled Quarterly Amounts
received by Purchaser and identified as such in the audit report described in
Section 2.3(c) until such funds, if any, are paid to Seller pursuant to
Section 2.3(c).

 

7.5                               COUNTERPARTS AND FACSIMILE EXECUTION.  This
Agreement may be executed in two or more counterparts, each of which will be an
original, but all of which together will constitute one and the same
instrument.  To evidence the fact that it has executed this Agreement, a Party
may send a copy of its executed counterpart to the other Parties by facsimile or
other electronic transmission.  In such event, such Party will forthwith deliver
to the other Parties the counterpart of this Agreement executed by such Party.

 

7.6                               INTERPRETATION.  When a reference is made in
this Agreement to Articles, Sections or Exhibits, such reference will be to an
Article, Section or Exhibit to this Agreement unless otherwise indicated.  The
words “include,” “includes,” and “including” when used herein will be deemed in
each case to be followed by the words “without limitation” and will not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it.  The headings and captions in
this Agreement are for convenience and reference purposes only and will not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.  Unless specified otherwise, all statements of, or
references to, monetary amounts in this Agreement are in U.S. dollars. 
Provisions that require that a Party or the Parties “agree,” “consent,” or
“approve” or the like will require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise.  Words of any gender include the other gender.  Neither Party
hereto will be or be deemed to be the drafter of this Agreement for the purposes
of construing this Agreement against one Party or any other.

 

7.7                               WAIVER.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver will be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  No waiver by any Party of any term or condition of this Agreement,
in any one or more instances, will be deemed to be or construed as a waiver of
the same or any other term or condition of this Agreement on any future
occasion.

 

7.8                               RELATIONSHIP OF THE PARTIES.  The Parties
acknowledge and agree that the relationship between Purchaser and Seller under
this Agreement is intended to be that of buyer

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

and seller, and nothing in this Agreement is intended to be construed so as to
suggest that either Purchaser or Seller (except as expressly set forth herein)
is obligated to provide, directly or indirectly, any advice, consultations or
other services to the other Party.  The Parties further acknowledge and agree
that Purchaser is purchasing the Purchased Receivables solely in its capacity as
an investor.  Each Party is an independent contractor relative to the other
Party under this Agreement, and this Agreement is not a partnership agreement
and nothing in this Agreement will be construed to establish a relationship of
co-partners or joint venturers between the Parties.  Seller will have no
responsibility for the hiring, termination or compensation of Purchaser’s
employees or for any employee benefits for such employee and Purchaser will have
no responsibility for the hiring, termination or compensation of Seller’s or any
of its Affiliate’s employees or for any employee benefits of such employee.  No
employee or representative of Seller or any of Seller’s Affiliates will have any
authority to bind or obligate Purchaser and no employee or representative of
Purchaser will have any authority to bind or obligate Seller, for any sum or in
any manner whatsoever.  No employee or representative of Seller or any of
Seller’s Affiliates will have any authority to create or impose any contractual
or other Liability on Purchaser without Purchaser’s prior written approval and
no employee or representative of Purchaser will have any authority to create or
impose any contractual or other Liability on Seller without Seller’s prior
written approval.

 

7.9                               NOTICES.  All notices, consents, waivers,
requests and other communications hereunder will be in writing and will be
delivered in person, sent by overnight courier (e.g., Federal Express) to
following addresses of the Parties:

 

If to Purchaser:

 

c/o BioPharma Secured Investments III Holdings Cayman LP
c/o Walkers Corporate Services Limited
Walker House
87 Mary Street, George Town
Grand Cayman KY1-9005
Cayman Islands

 

Tel.No.: +1 (212) 883-2296

Attention: Pedro Gonzalez de Cosio

 

with a copy (which will not constitute notice) to:

 

Pharmakon Advisors LP

 

Akin Gump Strauss Hauer& Feld LLP

110 East 59th Street, #3300

 

One Bryant Park

New York, NY 10022

 

New York, NY 10036-6745

Attention: Pedro Gonzalez de Cosio

 

Attention: Geoffrey E. Secol

Telephone: +1 (212) 883-2296

 

Telephone: +1 (212) 872-8081

 

 

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

If to Seller:

 

Vivus, Inc.

1172 Castro Street

Mountain View, CA 94040

Attention:                       Timothy E. Morris, Senior Vice President, Chief
Financial Officer

John L. Slebir, Vice President, General Counsel
Telephone: +1 (650) 934-5200

 

with copies (which will not constitute notice) to:

Hogan Lovells LLP

525 University Avenue, Suite 400

Palo Alto, CA 94301

Attention: Jon Layman

Telephone: +1 (650) 463-4024

 

and

 

Hogan Lovells LLP
100 International Drive, Suite 2000

Baltimore, MD 21202

Attention: Asher M. Rubin
Telephone:  +1 (410) 659-2777

 

or to such other address or addresses as Purchaser or Seller may from time to
time designate by notice as provided herein.  Any such notice will be deemed
given when actually received.

 

7.10                        GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF
JURY TRIAL.

 

(a)                                  THIS AGREEMENT AND ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT, TORT OR OTHERWISE) WILL BE GOVERNED BY, AND
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER WILL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)                                  ANY PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT WILL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
RESPECTIVE PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER IN CONTRACT, TORT OR OTHERWISE).

 

(d)                                  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(e)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE SENDING OF COPIES THEREOF BY FEDERAL EXPRESS OR OTHER
OVERNIGHT COURIER COMPANY, TO SUCH PARTY AT ITS ADDRESS SPECIFIED BY
SECTION 7.9, SUCH SERVICE TO BECOME EFFECTIVE FOUR (4) DAYS AFTER DELIVERY TO
SUCH COURIER COMPANY.

 

(f)                                    NOTHING HEREIN WILL AFFECT THE RIGHT OF
ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

7.11                        DISPUTE RESOLUTION.  In the event of an alleged
breach of a provision of this Agreement by a Party hereto, the Party alleging
such breach or challenging the audit report, as applicable, shall notify the
other Party promptly in writing.  Such notice shall include a brief description
of the alleged breach or challenged portion of the audit report, including
damages sought or estimated, to the extent actually known or reasonably capable
of estimation.  The Parties hereto shall then meet at a mutually acceptable time
and location within thirty (30) days of the date such notice was delivered and
shall attempt to negotiate a resolution in good faith.  If a resolution is not
reached within *** of the date of the original notice, then either Party may
commence litigation in accordance with Section 7.10.

 

7.12                        EQUITABLE RELIEF.  Each of the Parties hereto
acknowledges that each other Party may have no adequate remedy at law if a Party
fails to perform any of its obligations under this Agreement in any material
respect.  In such event, the Parties agree that, in addition to any other rights
the Parties may have (whether at law or in equity), in the event of any material
Breach or threatened material Breach by any Party of any covenant, obligation or
other provision set forth in this Agreement, any non-Breaching Party will be
entitled (in addition to any other remedy that may be available to it) to seek
(a) a decree or other of specific performance or

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

mandamus to enforce the observance and performance of such covenant, obligation
or other provision, and (b) an injunction restraining such material Breach or
threatened material Breach.

 

7.13                        NO THIRD-PARTY BENEFICIARIES. All rights, benefits
and remedies under this Agreement are solely intended for the benefit of the
Parties (including their permitted successors and assigns), and no other Person
other than the Parties will have any rights whatsoever to (a) enforce any
obligation contained in this Agreement, (b) seek a benefit or remedy for any
Breach of this Agreement, or (c) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, set-off or counterclaim to any action or
claim brought or made by the Parties (or any of their permitted successors and
assigns).

 

7.14                        SEVERABILITY.  If any provision hereof should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties will
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof will remain in full force and effect in such jurisdiction and will be
liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible. Such invalidity, illegality or unenforceability will
not affect the validity, legality or enforceability of such provision in any
other jurisdiction. Nothing in this Agreement will be interpreted so as to
require a Party to violate any Applicable Law.

 

7.15                        EXPENSES.

 

(a)                           Upon (i) the Tranche A Closing or (ii) the failure
by Seller to consummate the transactions contemplated by this Agreement on or
before the Tranche A Closing Date, where Purchaser is, in good faith, ready,
willing and able to consummate the transactions contemplated by this Agreement,
Seller (in either case) shall be responsible for all reasonable and documented
out-of-pocket legal costs and expenses related hereto incurred by Purchaser,
subject to a cap of $300,000.00 (the “Expense Cap”).  Upon the Tranche B
Closing, if any, Seller shall be responsible for all reasonable and documented
out-of-pocket legal costs and expenses incurred by Purchaser relating to the
Tranche B Transaction; provided that the aggregate of all such expenses to be
paid by Seller pursuant to this Section 7.15(a) for both the Tranche A
Transaction and Tranche B Transaction shall not exceed the Expense Cap. 
Notwithstanding the foregoing, if Purchaser fails to consummate the transactions
contemplated by this Agreement on or before the Tranche A Closing Date where
Seller is, in good faith, ready, willing and able to complete the transactions
contemplated by this Agreement, Seller shall not be responsible for any of
Purchaser’s legal expenses related to the transactions contemplated by this
Agreement (unless the transactions contemplated by this Agreement are
subsequently consummated).

 

(b)                           In any Proceeding between the Parties arising out
of or involving this Agreement or any other Transaction, the prevailing party
will be entitled to recover, in addition to any other relief awarded, all
expenses it incurs in that Proceeding, including reasonable attorneys’ fees and
expenses.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

PURCHASER:

 

 

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP

 

 

 

 

By:

Pharmakon Advisors, LP, its investment manager

 

 

 

 

By:

Pharmakon Management I, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Pedro Gonzalez de Cosio

 

 

 

Name: Pedro Gonzalez de Cosio

 

 

 

Title:  Managing Member

 

 

 

 

 

 

 

SELLER:

 

 

 

VIVUS, INC.

 

 

 

 

 

 

 

By:

/s/ Leland F. Wilson

 

 

 

Name: Leland F. Wilson

 

 

 

Title: Chief Executive Officer

 

 

[Signature Page to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINED TERMS

 

“Accounting Firm” has the meaning set forth in Section 2.3(b).

 

“Additional Collateral” means all of Seller’s right, title and interest in, to
and under the following property, whether now owned or hereafter acquired,
wherever located:

 

(a)                                 all Qsymia Product Rights and all of
Seller’s rights and privileges with respect thereto;

 

(b)                                 all Regulatory Approvals;

 

(c)                                  all Supporting Obligations (as such term is
defined in the UCC) in respect of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

(d)                                 all of Seller’s books and records relating
to any and all of the foregoing;

 

(e)                                  all contractual rights of Seller under any
Permitted Partnering Agreement to receive payment of Net Sales; and

 

(f)                                   all Proceeds (as such term is defined in
the UCC) and products of and to any and all of the foregoing;

 

provided, however, that, “Additional Collateral” shall not include any general
intangible, permit, lease, license, contract or other instrument of Seller
included in items (D) through (H) of the definition of Qsymia Product Rights (or
any of Seller’s books and records relating thereto, or any Proceeds and products
thereof and thereto), if, and only to the extent, the grant of a security
interest in such general intangible, permit, lease, license, contract or other
instrument in the manner contemplated by this Agreement, under the terms thereof
or under Applicable Law, is prohibited and would result in the termination
thereof or give the other Persons party thereto the right to terminate,
accelerate or otherwise alter Seller’s rights, title and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided,
further, that (i) any such limitation described above on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other Applicable Law
(including Bankruptcy Laws) or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any Applicable Law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such general intangible, permit, lease, license, contract or other instrument of
Seller (and the books and records relating thereto and the Proceeds and products
thereof and thereto) to become Additional Collateral hereunder, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such general intangible, permit, lease, license,
contract or other instrument (and the books and records relating thereto and the
Proceeds and products thereof and thereto)

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-1

--------------------------------------------------------------------------------


 

shall be automatically and simultaneously granted hereunder and shall be
included as Additional Collateral hereunder.

 

“Affiliate” means, with respect to an entity, any business entity controlling,
controlled by, or under common control with such entity, but only so long as
such control exists.  For the purposes of this definition, “controlling”,
“controlled”, and “control” mean the possession, directly (or indirectly through
one or more intermediary entities), of the power to direct the management or
policies of an entity, including through ownership of 50% or more of the voting
securities of such entity (or, in the case of an entity that is not a
corporation, ownership of 50% or more of the corresponding interest for the
election of the entity’s managing authority).

 

“Applicable Law” means, with respect to any Person, all provisions of (a) all
constitutions, statutes, laws, rules, regulations, ordinances and orders of
Governmental Authorities, (b) any authority, consent, approval, license, permit
(or the like) or exemption (or the like) of any Governmental Authority, and
(c) any orders, decisions, judgments, writs and decrees issued or entered by any
Governmental Authority; in each case, applicable to such Person or any of its
properties or assets.

 

“Audited Financial Statements” has the meaning set forth in Section 2.2(c).

 

“Bankruptcy Event” means, with respect to Seller, the occurrence of any of the
following:

 

(a)                           Seller will voluntarily commence any case,
proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, relief of debtors or the like, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any portion of its assets, or Seller will
make a general assignment for the benefit of its creditors;

 

(b)                           there will be commenced against Seller any case,
proceeding or other action of a nature referred to in clause (a) above that
remains undismissed or undischarged for a period of *** from the commencement
thereof; or

 

(c)                            there will be commenced against Seller any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial portion
of its assets, which results in the entry of an order or decree for any such
relief that will not have been vacated, discharged, stayed or satisfied pending
appeal for *** from the entry thereof.

 

“Bankruptcy Laws” means, collectively, bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-2

--------------------------------------------------------------------------------


 

“Bill of Sale” means the Bill of Sale attached hereto as Exhibit A.

 

“Breach” of a representation, warranty, covenant, agreement, obligation or other
provision will be deemed to have occurred if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, agreement, obligation or other provision, and “Breach” will
be deemed to refer to any such inaccuracy, breach or failure.

 

“Bring-Down Certificate” has the meaning set forth in Section 1.7(a).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

 

“Calendar Quarter” means the 3-month period ended March 31, June 30,
September 30 or December 31, as applicable.

 

“Calendar Year” means the 12-month period from January 1 through December 31.

 

“Change in Law” means any change in, or repeal, withdrawal, adoption or issuance
of, any statute, law, rule, regulation, ordinance, order, decision, decree,
judgment or ruling of any Governmental Authority that affects the applicability
of any withholding Tax with respect to payments to Purchaser hereunder.

 

“Change of Control” means:

 

(a)                           the acquisition at any time by a “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as in effect on the Effective Date (the “Exchange Act”))
who or which are the beneficial owners (as defined in Rule 13(d)-3 under the
Exchange Act), directly or indirectly, of securities representing more than 50%
of the combined voting power in the election of directors of the then
outstanding securities of Seller or any successor of Seller;

 

(b)                           consummation of any assignment, transfer, sale or
disposition of all or substantially all of the assets related to Product;

 

(c)                            consummation of any merger, consolidation, or
statutory share exchange to which Seller is a party, as a result of which the
Persons who were stockholders immediately prior to the effective date of the
merger, consolidation or share exchange shall have beneficial ownership of less
than 50% of the combined voting power in the election of directors of the
surviving corporation;

 

(d)                           consummation by Seller of any sale or disposition,
directly or indirectly, of any of the Collateral or any interest therein to any
Third Person, including by operation of law or otherwise, except as permitted
under this Agreement (including as permitted under the Patent Abandonment
Requirements);

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-3

--------------------------------------------------------------------------------


 

(e)                            consummation by Seller of any sale or
disposition, directly or indirectly, of any rights to or interest in any Product
to any Third Person, including by operation of law or otherwise, that adversely
affects Purchaser’s right to receive any Scheduled Quarterly Amount (or, as
applicable, the Quarterly Cap, subject to the terms and conditions herein); or

 

(f)                             the grant by Seller or any of its Affiliates at
any time during the Payment Period to a Third Person of a license to market,
offer for sale and sell Product in the U.S.

 

Notwithstanding the foregoing, a Permitted Partnering Agreement and a Permitted
Action shall not constitute a Change of Control.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Additional Collateral and, in the event of a
Recharacterization, the Additional Collateral plus the Purchased Receivables.

 

“Commercialization” means any and all activities directed to the manufacture,
distribution, marketing, detailing, promotion, selling and, outside of the
United States, securing of reimbursement of Product.  When used as a verb,
“Commercialize” shall mean to engage in Commercialization.

 

“Commercially Reasonable Efforts” means those commercially reasonable efforts
and resources consistent with the usual practices of Seller in pursuing the
development, manufacturing or Commercialization of a biologic or pharmaceutical
product or therapy owned or licensed by it, with similar product
characteristics, which is at a similar stage of research, development or
Commercialization, taking into account efficacy, safety, proprietary position of
the product or therapy, including patent and regulatory exclusivity, regulatory
structure involved including anticipated or approved labeling and anticipated or
approved post-approval requirements, present and future market and commercial
potential including competitive market conditions and probability of the
profitability of the product or therapy in light of pricing and reimbursement
issues, and all other relevant factors including technical, legal, scientific
and/or medical factors and the unique nature of Product to be developed,
manufactured or Commercialized under this Agreement.

 

“Confidential Information” has the meaning set forth in Section 5.1.

 

“Damages” means any loss, damage, Liability, claim, demand, settlement amount,
judgment, award, fine, penalty, Tax, fee (including any reasonable legal fee,
expert fee, accounting fee or advisory fee), charge, cost (including any
reasonable cost of investigation and court cost) or expense of any nature.

 

“Default” means any event that, with the giving of notice or the lapse of time,
or both, would become an Event of Default.

 

“EBITDA” means, for such period determined on a consolidated basis in accordance
with GAAP, net profit or loss plus (without duplication and to the extent
deducted in determining

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-4

--------------------------------------------------------------------------------


 

net profit or loss) (a) interest expense net of interest income, (b) provision
for income taxes and (c) depreciation, amortization and stock-based compensation
and other similar non-cash expenses; provided that, to the extent included in
EBITDA and without duplication, the following shall be excluded:
(i) extraordinary gains and losses and unusual or non-recurring income or
charges, (ii) currency translation gains and losses related to currency
remeasurements of Indebtedness and (iii) fair value non-cash gains or losses of
swaps, derivatives or similar arrangements.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“EMEA” means the European Medicines Agency or any successor agency thereto.

 

“Encumbrance” means any lien, charge, security interest, mortgage, option,
pledge, assignment or any other encumbrance of any Person of any kind
whatsoever.

 

“Enforcement Action” means any Proceeding brought, or assertion made, by Seller
(whether as plaintiff or by means of counterclaim) against any Third Person
relating to arising out of any infringement, misuse or misappropriation by such
Third Person of any Qsymia Patent Rights.

 

“Event of Default” means each of the following events or occurrences:

 

(a)                                 failure of Seller to deliver or cause to be
delivered to Purchaser any (i) Scheduled Quarterly Amount or Quarterly Cap, as
applicable, (ii) the Promotion and Marketing Payment Amount following a
Promotion and Marketing Failure or (iii) the Tranche B Outstanding Payment
Amount following a Retail Pharmacy Failure, in each case, when and as such
payment is due and payable in accordance with the terms of this Agreement and
such failure is not cured within *** after written notice thereof is given to
Seller by Purchaser;

 

(b)                                 failure of Seller to deliver any of the
deliverables to Purchaser in accordance with Section 2.2 and such failure is not
cured within *** after written notice thereof is given to Seller by Purchaser;

 

(c)                                  a Promotion and Marketing Failure occurring
after the second anniversary of the Effective Date;

 

(d)                                 Breach of the covenants in
Section 4.4(a) (or, solely as it relates thereto, Section 4.4(e)) and such
Breach is not cured within *** of the occurrence of such Breach; provided,
however, that in the event such Breach relates to Seller exceeding a limitation
on Permitted Indebtedness as set forth in subsection (k) of the definition of
“Permitted Indebtedness” and Seller has notified Purchaser in writing that it
plans to pay the Outstanding Payment Amount, then it shall not be considered an
Event of Default if Seller pays in full the Outstanding Payment Amount to
Purchaser within *** of the date Seller exceeded such limitation (if Seller does
not pay the Outstanding Payment Amount in full within ***, then it shall be an
Event of Default on *** following the date of Seller exceeding such limitation
and there shall be no additional cure period).

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-5

--------------------------------------------------------------------------------


 

(e)                                  Seller becomes subject to a Bankruptcy
Event; and

 

(f)                                   Purchaser shall fail to have a
first-priority perfected security interest under the applicable UCC (or any
comparable law) of all applicable jurisdictions in the United States in any of
the Additional Collateral, subject only to Permitted Encumbrances, and such
first-priority perfected security interest is not restored within *** after
written notice thereof is given to Seller by Purchaser, other than in connection
with a Licensing Transaction.

 

“Existing In-License” has the meaning set forth in Section 3.1(i).

 

“Excluded Assets” means collectively (a) the Qsymia Product Rights, subject to
Section 4.8, (b) any Retained Receivables, (c) any reimbursements, milestone
payments, fees, indemnification, damages, awards, settlement payments,
compensation, interest, consideration or right of payment of any kind related to
Product that is due to Seller other than as set forth herein, and (d) all other
assets of Seller.

 

“Expense Cap” has the meaning set forth in Section 7.15(a).

 

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

“FFDCA” means the Federal Food, Drug, and Cosmetic Act.

 

“Fixed Tranche B Date” has the meaning set forth in Section 2.1(a)(ii).

 

“Funded Activities” means any and all activities, efforts and services performed
in furtherance of the research, discovery, development, commercialization and
exploitation of Product, including the purchase of materials, general and
administrative expenses, corporate infrastructure and corporate overhead.

 

“GAAP” means United States generally accepted accounting principles applicable
to Seller or any licensee of Seller, consistently applied throughout Seller’s or
Seller’s licensee’s organization.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), instrumentality,
regulatory body, court, central bank or other Person exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (a) to pay any Liability of any other Person or to otherwise protect, or
having the practical effect of protecting, the holder of any such Liability
against loss (whether such obligation arises by virtue of such Person being a
partner of a partnership or participant in a joint venture or by agreement to
pay, to keep well, to purchase assets, goods, securities or services or to take
or pay, or otherwise) or (b) incurred in connection with the issuance by a Third
Person of a Guaranty of

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-6

--------------------------------------------------------------------------------


 

any Liability of any other Person (whether such obligation arises by agreement
to reimburse or indemnify such Third Person or otherwise).  The word “Guarantee”
when used as a verb has the correlative meaning.

 

“Improvements” means any improvement, invention or discovery relating to the
composition, manufacture, use or sale of a Product, an active ingredient
therein, the formulation of such Product, or a derivative of any of the
foregoing.

 

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services, except a trade
account payable that arises in the ordinary course of business, (d) any
obligation of such Person as lessee under a capital lease, (e) any Mandatorily
Redeemable Stock of such Person, (f) any repurchase obligation of such Person to
purchase securities or other property that arises out of or in connection with
the sale of the same or substantially similar securities or property by such
Person (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of capital stock other than Mandatorily Redeemable
Stock), (g) any non-contingent obligation of such Person to reimburse any other
Person in respect of amounts paid under a letter of credit, bank guarantee or
similar instrument issued by such other Person, (h) any Indebtedness of others
secured by an Encumbrance on any asset of such Person and (i) any Indebtedness
of others Guaranteed by such Person.

 

“In-License” means any license or other agreement between Seller or any of its
Affiliates and any Third Person pursuant to which Seller or any of its
Affiliates obtains a license, a right, a covenant not to sue or similar grant of
rights, or an option to obtain any such grants of rights, to any Qsymia Product
Right that is necessary for the research, development, use or Commercialization
of the Product.

 

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

 

“Knowledge” means, (a) when referring to Seller, the actual knowledge of
Seller’s “Named Executive Officers” (as defined in Item 402 of Regulation S-K
(17 CFR 229.402), as amended from time to time), and (b) when referring to
Purchaser, the actual knowledge of any management-level employee of Purchaser or
any of its Affiliates.

 

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

 

“Make-Whole Premium” means, for each Payment Date, an amount equal to the
applicable Scheduled Quarterly Amount of the preceding Payment Date (which, for
the

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-7

--------------------------------------------------------------------------------


 

avoidance of doubt, shall include the aggregate of all accrued and unpaid
Make-Whole Premiums) less the actual payment of the Scheduled Quarterly Amount
made to Purchaser of the preceding Payment Date, multiplied by 1.03.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished (other than
capital stock to the extent redeemable in exchange for capital stock that is not
Mandatorily Redeemable Stock, at the option of the issuer of such capital stock,
or capital stock issuable under the Rights Plan), or convertible into any
Indebtedness or Mandatorily Redeemable Stock of such Person, (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any Person other than such Person or (iii) upon the occurrence of
a condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings, in the case of each of clauses (i)
through (iii), on or prior to the end of the Term or (b) convertible into shares
of such Person’s capital stock described in subsection (a) above.

 

“Marketing Approval” means the approval of an NDA by the FDA necessary for the
Commercialization of a pharmaceutical product in the United States (or, in a
country other than the United States, the equivalent necessary approval(s) by
applicable Governmental Entities for Commercialization of a pharmaceutical
product in such country).

 

“Material Adverse Effect” means a material adverse effect on: (a) the validity
or enforceability of any of the Transaction Documents; (b) the back-up security
interest granted pursuant to Section 4.8; (c) the security interest granted
pursuant to Section 4.9; (d) the right or ability of Seller to grant any of the
rights or perform any of its obligations under any of the Transaction Documents
or to consummate any of the transactions contemplated thereby; (e) the rights
and remedies of Purchaser under any of the Transaction Documents; (f) the right
of Purchaser to receive a Scheduled Quarterly Amount payment or the timing,
amount or duration of such payment of the Scheduled Quarterly Amount (or, as
applicable, the Quarterly Cap, subject to the terms and conditions herein); (g)
the Purchased Receivables or any of Purchaser’s right, title and interest
therein, thereto and thereunder; or (h) Seller’s title to or control of, or the
validity or enforceability of, any of the Qsymia Patent Rights (subject to the
Patent Abandonment Requirements) or Qsymia Trademarks.

 

“Najarian Agreement” means that certain Assignment Agreement, dated as of
October 16, 2001, by and between Thomas Najarian, M.D. and Seller.

 

“NDA” means a new drug application (as such term is used under the FFDCA), or
other applicable pharmaceutical approval submission to the FDA for Marketing
Approval (or, in a country other than the U.S., the equivalent necessary
submissions to the applicable Governmental Entity for Marketing Approval).

 

“Net Sales” means the aggregate, gross amount invoiced for sales of Product or
any other obesity agent developed or marketed by Seller or its Affiliates by or
on behalf of Seller or its Affiliates or any licensee of Seller or Seller’s
Affiliates to a Third Person in an arms-length

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-8

--------------------------------------------------------------------------------


 

transaction (excluding any sales among Seller, its Affiliates and any licensee
of Seller or Seller’s Affiliates) less the following amounts, to the extent
actually incurred or accrued, related to such Product:

 

(a)                                 reasonable and customary rebates,
chargebacks, cash, quantity, trade and similar discounts, credits and allowances
and other price reductions reasonably granted, allowed, incurred or paid in so
far as they are applied to sales of such Product;

 

(b)                                 reasonable and customary credits,
allowances, discounts, rebates and chargebacks in so far as they are applied to
sales of such Product, including, without limitation, any of the foregoing taken
upon rejection, return or recall of such Product;

 

(c)                                  reasonable and customary freight and
insurance costs incurred with respect to the shipment of such Product to
customers, in each case if charged separately and invoiced to the customer;

 

(d)                                 duties, surcharges and other governmental
charges in connection with the sales of such Product to any Third Person, to the
extent borne by the Seller;

 

(e)                                  sales, use, value-added, excise and other
similar taxes (excluding income taxes), as adjusted for rebates and refunds,
imposed in connection with the sales of such Product to any Third Person, to the
extent such taxes are not paid by the Third Person; and

 

(f)                                   any other expenses directly related to the
distribution and sale of Product that are allowed by GAAP, provided that such
expenses are reasonable and taken in good faith.

 

With respect to sales of Product invoiced in U.S. dollars, Net Sales shall be
determined in U.S. dollars.  With respect to sales of Product invoiced in a
currency other than U.S. dollars, Net Sales shall be determined by translating
the currencies at which the sales are made into U.S. dollars, at rates of
exchange determined by calculating the quarterly business day average of the
published rates of exchange for such non-U.S. dollar currencies as quoted by the
Wall Street Journal.

 

Net Sales shall not include transfers of Products for use in the clinical trials
(excluding post-Marketing Approval studies), development purposes, compassionate
use purposes or samples, and no payment shall be due hereunder with respect to
such transfers.

 

Notwithstanding the foregoing, a Net Sale shall be determined at all times in
accordance with GAAP, except that, with respect to sales of Product by licensee
that is a non-U.S. Person, a Net Sale by such licensee shall be determined in
accordance with the generally accepted accounting principles applicable to, and
required by Applicable Law to be used by, such licensee.

 

“Outstanding Payment Amount” means, as of any date, an amount equal to the sum
of all (a) Tranche A Outstanding Payment Amounts and (b) Tranche B Outstanding
Payment Amounts.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-9

--------------------------------------------------------------------------------


 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Patents” means all patents and patent applications existing as of the Effective
Date and all patent applications filed or patents issued hereafter, including
any continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.

 

“Patent Abandonment Requirements” means, with respect to any Patent that Seller
desires to (i) decline to prosecute or maintain or (ii) abandon, Seller shall be
required to first replace such Patent with a Patent that (A) similarly relates
to the development, manufacture, use, marketing, promotion, sale or distribution
of Product and (B) has a term of protection no shorter in duration than such
Patent.

 

“Patent Security Agreement” means the Patent and Trademark Security Agreement
attached hereto as Exhibit B.

 

“Payment Period” means the period of time commencing on March 31, 2014 and
ending on the earlier of the Payoff Date and March 31, 2018.

 

“Payoff Date” has the meaning set forth in Section 2.1(d).

 

“Permitted Action” means:

 

(a)                                 the sale, transfer, assignment, license,
sublicense, abandonment or disposal of, or the failure to maintain or prosecute,
any Permitted Qsymia Product Rights that, in Seller’s reasonable discretion, is
no longer necessary or useful for the development, manufacture, sale or
commercialization of Product; provided that such action does not, and would not
reasonably be expected to, result in a Material Adverse Effect;

 

(b)                                 the license or sublicense of any Permitted
Qsymia Product Rights in the ordinary course of business that is reasonably
necessary in Seller’s discretion to maximize Net Sales of the Product and/or
Commercialize the Product; provided that such action (i) does not, and would not
reasonably be expected to, result in a Material Adverse Effect and (ii) would
not constitute a licensing, co-promotion, joint venture, partnering or similar
agreement or arrangement with a Third Person for the purpose of securing
promotional and/or marketing resources for Product that would not qualify as a
Permitted Partnering Agreement;

 

(c)                                  the surrender or waiver of contractual
rights with respect to Permitted Qsymia Product Rights in the ordinary course of
business; provided that such action does not, and would not reasonably be
expected to, result in a Material Adverse Effect;

 

(e)                                  the settlement, release or surrender of
tort or other potential or actual litigation claims relating to Permitted Qsymia
Product Rights in the ordinary course of business; provided

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-10

--------------------------------------------------------------------------------


 

that such action does not, would not reasonably be expected to, result in a
Material Adverse Effect;

 

(f)                                   the grant of Permitted Encumbrances; and

 

(g)                                  any other action by Seller otherwise
permitted or required under this Agreement.

 

“Permitted Encumbrances” means:

 

(a)                                 Encumbrances created in favor of Purchaser
pursuant to this Agreement;

 

(b)                                 inchoate Encumbrances for Taxes not yet
delinquent or Encumbrances for Taxes which are being contested in good faith and
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP;

 

(c)                                  Encumbrances in respect of property of
Seller imposed by Applicable Law which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, distributors’, wholesalers’, materialmen’s and mechanics’ liens
and other similar Encumbrances arising in the ordinary course of business and
which do not in the aggregate materially detract from the value of the property
of Seller and do not materially impair the use thereof in the operation of the
business of Seller;

 

(d)                                 Encumbrances (i) imposed by Applicable Law
or deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (ii) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
Taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers imposed by
Applicable Law or deposits made in connection therewith in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation;

 

(e)                                  Encumbrances, consisting of the rights of
licensors or licensees, existing on the date of this Agreement or granted or
created in the ordinary course of business after the date of this Agreement, in
each such case pursuant to a license permitted hereunder;

 

(f)                                   Encumbrances on cash collateral securing
reimbursement obligations under letters of credit;

 

(g)                                  normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions; and

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-11

--------------------------------------------------------------------------------


 

(h)                                 Encumbrances securing judgments, awards or
orders for payment of money (i) under $1,000,000, in the aggregate, (ii) covered
by third-party insurance, or (iii) that are stayed, bonded or discharged within
sixty (60) days.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness in respect of capital leases or
otherwise incurred to acquire equipment and capital assets;

 

(b)                                 Indebtedness with respect to surety and
performance bonds and similar obligations arising in the ordinary course of
business;

 

(c)                                  Indebtedness consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business;

 

(d)                                 intercompany Indebtedness among Seller and
its Subsidiaries;

 

(e)                                  Indebtedness incurred in connection with
corporate credit cards issued by companies or financial institutions in the
ordinary course of business;

 

(f)                                   Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of Vivus
and its Subsidiaries in the ordinary course of business supporting obligations
under (A) workers’ compensation, unemployment insurance and other social
security laws and (B) bids, trade debt, leases, statutory obligations, surety
and appeal bonds, performance bonds and obligations of a like nature;

 

(g)                                  Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business;

 

(h)                                 customer advances or deposits received in
the ordinary course of business;

 

(i)                                     Indebtedness in respect of netting
services, overdraft protections, payment processing, automatic clearinghouse
arrangements, arrangements in respect of pooled deposit or sweep accounts, check
endorsement guarantees, and otherwise in connection with deposit accounts or
cash management services;

 

(j)                                    inventory or receivable financings in an
aggregate principal amount at any time outstanding not to exceed 75% of the
value of such inventory or receivables;

 

(k)                                 (i) up to $250,000,000 aggregate face value
at any time outstanding, in unsecured Indebtedness with a maturity date after
September 30, 2018 and not redeemable at the option of the holder before
September 30, 2018 (other than nominal amortization requirements not to exceed
1% per annum of the initial aggregate principal amount of such Indebtedness,
excess cash flow and/or extraordinary receipts offer or repayment provisions,
customary offers to repurchase such Indebtedness upon a change of control, asset
sales (or casualty or condemnation events) or “fundamental change” and other
than settlement upon conversion of convertible indebtedness)

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-12

--------------------------------------------------------------------------------


 

(the “Initial Unsecured Debt”); and

 

(ii) additional unsecured Indebtedness with a maturity date after December 31,
2019 and not redeemable at the option of the holder before December 31, 2019
(other than nominal amortization requirements not to exceed 1% per annum of the
initial aggregate principal amount of such indebtedness, excess cash flow and/or
extraordinary receipts offer or repayment provisions, customary offers to
repurchase such Indebtedness upon a change of control, asset sales (or casualty
or condemnation events) or “fundamental change” and other than settlement upon
conversion of convertible indebtedness) (the “Incremental Unsecured Debt”);
provided that the aggregate principal amount of Incremental Unsecured Debt at
any time outstanding shall not exceed the lesser of (A) the trailing 12 months
Net Sales, less $350,000,000, and (B) $250,000,000 (for the avoidance of doubt,
the total aggregate principal amount of the Initial Unsecured Debt and the
Incremental Unsecured Debt at any time outstanding shall not exceed
$450,000,000);

 

(l)                                     Indebtedness incurred to finance
acquisitions or to finance the purchase, construction or other acquisition of
manufacturing capacity; provided, that Purchaser shall have given its prior
consent to any such incurrence, not to be unreasonably withheld or delayed (it
being agreed that it shall not be unreasonable for Purchaser to take into
account its economic interest in receiving Scheduled Quarterly Amounts in
considering whether to give or withhold such consent);

 

(m)                             Indebtedness acquired in connection with any
acquisition where such Indebtedness (i) existed on the date of the consummation
of such acquisition, (ii) was not incurred in contemplation of such acquisition,
and (iii) is not at any time secured by assets of Seller and its Subsidiaries
other than those acquired in such acquisition; provided, that Purchaser shall
have given its prior consent to the incurrence of any such Indebtedness, not to
be unreasonably withheld or delayed (it being agreed that it shall not be
unreasonable for Purchaser to take into account its economic interest in
receiving Scheduled Quarterly Amounts in considering whether to give or withhold
such consent);

 

(n)                                 Indebtedness which may be deemed to exist in
connection with agreements providing for indemnification, severance
arrangements, purchase price adjustments, earnouts, stay bonuses and similar
obligations in connection with the acquisition or disposition of assets;

 

(o)                                 Indebtedness outstanding on the Effective
Date;

 

(p)                                 obligations (contingent or otherwise)
existing or arising under any hedging transaction, provided that such
obligations are (or were) entered into by Vivus or any of its Subsidiaries in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by Vivus and any of its Subsidiaries, or changes in
the value of securities issued by Vivus and any of its Subsidiaries, and not for
purposes of speculation;

 

(q)                                 Guaranties of Permitted Indebtedness;

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-13

--------------------------------------------------------------------------------


 

(r)                                    Indebtedness incurred pursuant to this
Agreement and the other Transaction Documents;

 

(s)                                   Indebtedness that is recourse only to
Seller’s or any of its Subsidiary’s right, title and interest in and to any or
all of the patents and trademarks covering the manufacture and use of STENDRA™
(avanafil), which, for the avoidance of doubt, shall not include any of the
Collateral and shall otherwise be non-recourse; and

 

(t)                                    extensions, refinancings and renewals of
indebtedness described in clauses (k), (l), (m), (o), and (s) above; provided
that the principal amount of each such extension, refinancing or renewal does
not exceed the original principal amount of the indebtedness being extended,
refinanced or renewed (plus the sum of (A) accrued and unpaid interest and fees
thereon and (B) customary fees and expenses relating to such extension, renewal,
replacement or refinancing) or the terms thereof are not modified to impose
materially more burdensome terms upon Vivus and any of its Subsidiaries, as the
case may be.

 

“Permitted Partner” means a Third Person party to a Permitted Partnering
Agreement with Seller.

 

“Permitted Partnering Agreement” means a licensing, co-promotion, joint venture,
partnering or similar agreement or arrangement with a Permitted Partner for the
purpose of securing promotional and/or marketing resources for Product that is
expressly subject to the following conditions:  (a) Seller shall continue to
receive no less than twenty-five percent (25%) of Net Sales of Product and (b)
the Permitted Partner covenants and agrees in writing to provide promotion and
marketing efforts of Product in the Territory substantially similar to, and in
any event no less in scope, degree or scale than, the promotional and marketing
efforts undertaken by Seller hereunder.

 

“Permitted Qsymia Product Rights” means items (D) through (I) of the definition
of “Qsymia Product Rights”.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“Pharmakon” has the meaning set forth in Section 1.6.

 

“Proceeding” means any action, suit, claim, litigation, arbitration, mediation,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority, any arbitrator or arbitration panel or any mediator.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-14

--------------------------------------------------------------------------------


 

“Product” means Qsymia™ (phentermine and topiramate extended release) capsules
(formerly known Qnexa®) and any derivative or Improvement thereof (for the
avoidance of doubt, Product shall also include Qsiva™ as it relates to the
European Union).

 

“Promotion and Marketing Failure” means the failure of Seller to use
Commercially Reasonable Efforts in the promotion and marketing of Product in the
Territory (i) during the period beginning on the Tranche A Closing Date and
ending on December 31, 2013, and (ii) any Calendar Quarter thereafter, and such
failure is not cured within *** after written notice thereof is given to Seller
by Purchaser; provided that such cure must occur in the Calendar Quarter
following receipt of such written notice for it to be effective.

 

“Promotion and Marketing Payment Amount” means an amount equal to all accrued
and unpaid Scheduled Quarterly Amounts as of the date of payment (including any
accrued and unpaid Make-Whole Premiums as of such date) plus a return on such
Scheduled Quarterly Amounts equal to 12.75% per annum (compounded quarterly).

 

“PTO” means the United States Patent and Trademark Office.

 

“Purchase Price” has the meaning set forth in Section 1.2(a).

 

“Purchased Receivables” means (a) each payment of Scheduled Quarterly Amounts
and (b) any Scheduled Quarterly Amount underpayments or other monetary
recoveries resulting from an audit of Seller pursuant to Section 2.3 and (c) any
interest on any amounts referred to in clauses (a) and (b) above payable by
Seller to Purchaser pursuant to Section 2.5; in the case of clauses (a), and (b)
above, irrespective of any amounts which may be payable by Seller or any of its
Affiliates to Third Persons.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Qsymia Patent Rights” means (i) the Patents and patent applications listed in
Schedule 3.1(m) (including any PCT and/or U.S. utility application claiming
priority to such provisional application(s) that are filed on or before the one
year conversion date of such application(s)); (ii) any patent or patent
application that claims priority to, and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of, any patent application
identified in (i); (iii) any patents issuing on any patent application
identified in (i) or (ii), including any reissues, renewals, reexaminations,
substitutions or extensions thereof; (iv) any claim of a divisional,
continuation or continuation-in-part application or patent (including any
reissues, renewals, reexaminations, substitutions or extensions thereof) that is
entitled to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (i), (ii) or (iii); (v) any foreign counterpart (including PCTs)
of any patent or patent application identified in (i), (ii) or (iii) or of the
claims identified in (iv); and (vi) any supplementary protection certificates or
similar patent term extensions of any patents and patent applications identified
in (i) through (v).

 

“Qsymia Product Rights” means any and all of the following, as they exist
throughout the world: (A) Qsymia Patent Rights; (B) rights in the Qysmia
Trademarks; (C) regulatory

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-15

--------------------------------------------------------------------------------


 

filings, submissions and approvals related to Product; (D) unregistered
trademarks, service marks, trade names, trade dress, logos, packaging design,
slogans and Internet domain names, and registrations and applications for
registration of any of the foregoing, in each case, as related to a Product; (E)
copyrights in both published and unpublished works, including without limitation
all compilations, databases and computer programs, manuals and other
documentation and all copyright registrations and applications, and all
derivatives, translations, adaptations and combinations of the above, in each
case, as related to a Product; (F) rights in know-how, trade secrets,
confidential or proprietary information, research in progress, algorithms, data,
databases, data collections, designs, processes, procedures, methods, protocols,
materials, formulae, drawings, schematics, blueprints, flow charts, models,
strategies, prototypes, techniques, and the results of experimentation and
testing, including samples, in each case, as specifically related to a Product;
(G) any and all other intellectual property rights and/or proprietary rights
specifically relating to any of the foregoing; (H) claims of infringement and
misappropriation against Third Parties relating to a Product; and (I) all
contractual rights of Seller under the Third Party Agreements.

 

“Qsymia Trademarks” means the registered trademarks listed in Schedule 3.1(m).

 

“Quarterly Cap” has the meaning set forth in Section 2.1(b).

 

“Quarterly Reports” has the meaning set forth in Section 2.2(a).

 

“Recharacterization” has the meaning set forth in Section 4.7.

 

“Regulatory Approvals” means the New Drug Application, Abbreviated New Drug
Application, Biologics License Application, or similar application which is
required to be filed by Seller with the appropriate Governmental Authority
(e.g., the FDA in the United States; the EMEA in Europe) to obtain approval to
market a Product in the relevant jurisdiction and issued (or to be issued) in
the name of Seller (or its Affiliates), and any amendments or supplements
thereto.

 

“REMS Modification” means the Risk Evaluation and Mitigation Strategies
Modification proposing to expand access to the Product through a network of
certified retail pharmacies.

 

“Retail Pharmacy Failure” means the failure of Product to be available in at
least *** certified retail pharmacy locations by December 31, 2014.

 

“Retained Receivables” means any and all amounts received by or payable to
Seller by Affiliates or licensees of Seller that are attributable to sales of
the Product that do not constitute Purchased Receivables.

 

“Rights Plan” means that certain Preferred Stock Rights Agreement, dated as of
March 27, 2007, by and between Seller and Computershare Investor Services, LLC.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-16

--------------------------------------------------------------------------------


 

“SEC” means the U.S. Securities and Exchange Commission and any successor entity
thereto.

 

“Scheduled Quarterly Amounts” means (a) at any time prior to the Tranche B
Closing, the Tranche A Scheduled Quarterly Amounts and (b) following the Tranche
B Closing (if any), the Tranche A Scheduled Quarterly Amounts plus the Tranche B
Scheduled Quarterly Amounts.

 

“Seller” has the meaning set forth in the Preamble.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
capital stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called (including
interest and penalties thereon and any additions thereto) by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

 

The “Term” of this Agreement will be as set forth in Section 6.1.

 

“Territory” means worldwide.

 

“Third Party Agreements” means the agreements set forth on Schedule 3.1(k).

 

“Third Person” means any Person other than the Parties or their respective
Affiliates.

 

“Tranche A Amount” has the meaning set forth in Section 1.2(a)(i).

 

“Tranche A Closing” has the meaning set forth in Section 1.4.

 

“Tranche A Closing Date” has the meaning set forth in Section 1.4.

 

“Tranche A Transaction” has the meaning set forth in Section 1.2(a)(i).

 

“Tranche A Funding Payment” means one percent (1%) of the Tranche A Amount, or
$500,000.

 

“Tranche A Outstanding Payment Amount” means, as of any date, an amount equal to
the sum of all unpaid Tranche A Scheduled Quarterly Amounts (including any
accrued and unpaid Make-Whole Premiums).

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-17

--------------------------------------------------------------------------------


 

“Tranche A Scheduled Quarterly Amount” has the meaning set forth in
Section 2.1(a)(i).

 

“Tranche B Amount” has the meaning set forth in Section 1.2(a)(ii).

 

“Tranche B Transaction” has the meaning set forth in Section 1.2(a)(i).

 

“Tranche B Closing” has the meaning set forth in Section 1.4.

 

“Tranche B Closing Date” has the meaning set forth in Section 1.4.

 

“Tranche B Facility Payment” means one percent (1%) of the Tranche B Amount, or
$600,000.

 

“Tranche B Final Amount” has the meaning set forth in Section 2.1(a)(ii).

 

“Tranche B Funding Payment” means one percent (1%) of the Tranche B Amount, or
$600,000.

 

“Tranche B Outstanding Payment Amount” means, as of any date, an amount equal to
the sum of all unpaid Tranche B Scheduled Quarterly Amounts (including any
accrued and unpaid Make-Whole Premiums); provided, however, that if the Tranche
B Closing has not occurred, then the Tranche B Outstanding Payment Amount shall
be $0.

 

“Tranche B Scheduled Quarterly Amount” has the meaning set forth in
Section 2.1(a)(ii).

 

“Transaction Documents” means, collectively, this Agreement, the Patent Security
Agreement, the Bill of Sale, and any document, certificate or other instrument
delivered in connection therewith.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of Purchaser’s ownership interest in the Purchased
Receivables, the back-up security interest granted pursuant to Section 4.7, or
the security interest granted pursuant to Section 4.8 is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions of this Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.

 

“Updated Disclosure Schedule” means an updated set of schedules to this
Agreement, to be dated as of the Tranche B Closing Date, delivered to Purchaser
pursuant to Section 1.7(b) of this Agreement and attached to the Bring-Down
Certificate.  Such Updated Disclosure Schedule shall include disclosure
necessary to make the representations and warranties of Seller in Section 3.1 of
this Agreement true and correct as of the date of the Tranche B Closing Date and
to consist solely of information regarding circumstances, facts, events or
conditions that have

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-18

--------------------------------------------------------------------------------


 

arisen, occurred or come into existence after the Effective Date of this
Agreement; provided, however, that such Updated Disclosure Schedule shall not
correct, supplement or amend the disclosures set forth in the schedules attached
to the Agreement on the Effective Date for purposes of the representations and
warranties made by the Company as of the Effective Date of this Agreement, but
the disclosures contained in the Updated Disclosure Schedule shall be deemed to
modify and qualify all representations and warranties made in this Agreement on
and as of the Tranche B Closing Date with respect to the Tranche B Transaction.

 

“Up-Front Payments” means the Tranche A Funding Payment and the Tranche B
Facility Payment.

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

“Unaudited Financial Statements” has the meaning set forth in Section 2.2(b).

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

Annex A-19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BILL OF SALE

 

THIS BILL OF SALE (this “Purchaser Bill of Sale”) is made, entered into and
effective this          day of April, 2013, by and between by and between
VIVUS, INC., a Delaware corporation, and its permitted successors and assigns
(“Seller”) and BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP, a Cayman
Islands exempted limited partnership, and its permitted successors and assigns
(“Purchaser”). Capitalized terms used but not defined herein will have the
meanings ascribed to such terms in that certain Purchase and Sale Agreement,
dated as of March 25, 2013, by and between Seller and Purchaser (the “Purchase
Agreement”).

 

RECITALS

 

WHEREAS, Seller desires to sell, transfer, convey and assign to Purchaser, and
Purchaser desires to purchase and accept from Seller, all of Seller’s right,
title and interest in, to and under the Purchased Receivables, on the terms and
conditions set forth in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and other good and valuable considerations, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

 

1.                                      Seller, by this Purchaser Bill of Sale,
does hereby sell, transfer, convey, assign and deliver to Purchaser, and
Purchaser does hereby purchase and accept, all of Seller’s right, title and
interest in, to and under the Purchased Receivables.

 

2.                                      Seller hereby covenants that, at any
time or from time to time after the date hereof, at Purchaser’s reasonable
request and without further consideration but at Purchaser’s expense, Seller
will execute and deliver to Purchaser such other instruments of sale, transfer,
conveyance and assignment as Purchaser may reasonably deem necessary to sell,
transfer, convey, assign and deliver to Purchaser, and to confirm Purchaser’s
title to, all of Seller’s right, title and interest in, to and under the
Purchased Receivables.

 

3.                                      Seller represents, warrants and
covenants that (a) it has absolute title to the Purchased Receivables free and
clear of all Encumbrances (other than Permitted Encumbrances), (b) it has not
made any prior sale, transfer, conveyance, assignment, grant or delivery of any
Purchased Receivables, (c) it has the present lawful right, power and authority
to sell, transfer, convey, assign and deliver the Purchased Receivables to
Purchaser free and clear of all Encumbrances (other than Permitted
Encumbrances), and (d) all action has been taken which is required for Seller to
make this Purchaser Bill of Sale, and this Purchaser Bill of Sale is, a legal,
valid and binding obligation of Seller.

 

4.                                      This Purchaser Bill of Sale will be
binding upon and inure to the benefit of Seller, Purchaser and their respective
permitted successors and assigns under the Purchase Agreement,

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

A-1

--------------------------------------------------------------------------------


 

for the uses and purposes set forth and referred to above, effective immediately
upon its delivery to Purchaser.

 

5.                                      (a)                                 THIS
PURCHASER BILL OF SALE AND ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
PURCHASER BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN
CONTRACT, TORT OR OTHERWISE) WILL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER WILL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

 

(b)                                 ANY PROCEEDING WITH RESPECT TO THIS
PURCHASER BILL OF SALE WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS RESPECTIVE PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR
DISPUTE ARISING OUT OF OR RELATING TO THIS PURCHASER BILL OF SALE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN CONTRACT, TORT OR OTHERWISE).

 

(d)                                 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(e)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE SENDING OF COPIES THEREOF BY FEDERAL EXPRESS OR OTHER
OVERNIGHT COURIER COMPANY, TO SUCH PARTY AT ITS ADDRESS SPECIFIED BY SECTION 7.9
OF THE PURCHASE AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE FOUR (4) DAYS AFTER
DELIVERY TO SUCH COURIER COMPANY.

 

(f)                                   NOTHING HEREIN WILL AFFECT THE RIGHT OF
ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

A-2

--------------------------------------------------------------------------------


 

6.                                      Notwithstanding anything to the contrary
contained in this Purchaser Bill of Sale, in the event of any conflict between
the terms of this Purchaser Bill of Sale and the terms of the Purchase
Agreement, the terms of the Purchase Agreement shall control.

 

7.                                      This Purchaser Bill of Sale may be
executed in any number of counterparts, each of which so executed will be deemed
to be an original, but all of such counterparts will together constitute but one
and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Purchaser Bill of Sale
as of the day and year first written above.

 

 

SELLER:

 

PURCHASER:

 

 

 

 

VIVUS, INC.

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP

 

 

 

 

By:

 

 

By:

Pharmakon Advisors, LP, its investment manager

 

 

 

 

Name: Leland F. Wilson

 

 

 

 

 

By:

Pharmakon Management I, LLC its general partner

Title: Chief Executive Officer

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Pedro Gonzalez de Cosio

 

 

 

 

 

 

Title: Managing Member

 

Signature Page to Purchaser Bill of Sale

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This Patent and Trademark Security Agreement (the “Security Agreement”) is made
the      day of April, 2013, by and between VIVUS, INC., a Delaware corporation,
and its permitted successors and assigns (the “Grantor”) and BIOPHARMA SECURED
INVESTMENTS III HOLDINGS CAYMAN LP, a Cayman Islands exempted limited
partnership, and its permitted successors and assigns (the “Secured Party”).

 

RECITALS

 

WHEREAS, reference is made to that certain Purchase and Sale Agreement (“the
Agreement”) dated as of March 25, 2013 (and as amended, supplemented, restated,
or otherwise modified from time to time), by and between the Grantor and the
Secured Party;

 

WHEREAS, pursuant to the Agreement, the Grantor granted to the Secured Party a
security interest in regards to all of Grantor’s right, title, and interest in,
to, and under the Additional Collateral, whether now owned or hereafter acquired
by the Grantor and all of Grantor’s rights and privileges with respect thereto;

 

WHEREAS the Grantor and the Secured Party have agreed to execute all documents
to perfect the security interest of the Secured Party in such Additional
Collateral of the Grantor, perfected and prior to all other Encumbrances thereon
(other than Permitted Encumbrances);

 

WHEREAS, in connection with the Agreement, the Grantor and the Secured Party
have entered into this Security Agreement as of the date hereof (and as amended,
supplemented, restated, or otherwise modified from time to time);

 

WHEREAS, the Grantor does hereby further acknowledge and affirm that the rights
and remedies of the Secured Party with respect to the security interest in the
Additional Collateral granted hereby are more fully set forth in the Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

WHEREAS, as a condition, among others, to the terms contemplated by the
Agreement in regards to the Additional Collateral, the parties hereto execute
this Security Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.                                      Defined Terms.  All capitalized terms
used but not otherwise defined herein have the meanings ascribed to them, or
incorporated by reference in, the Agreement.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-1

--------------------------------------------------------------------------------


 

2.                                      Grant of Security Interest.  Pursuant to
the terms of the Agreement, Grantor hereby grants a security interest in all of
its right, title, and interest in, to, and under all of the following Additional
Collateral:

 

(a)                           all Qsymia Product Rights set forth on Exhibit A
to this Security Agreement and all of Grantor’s rights and privileges with
respect thereto;

 

(b)                            all Regulatory Approvals;

 

(c)                            all Supporting Obligations (as such term is
defined in the UCC) in respect of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

(d)                           all of Grantors’s books and records relating to
any and all of the foregoing;

 

(e)                            all contractual rights of Grantor under any
Permitted Partnering Agreement to receive payment of Net Sales; and

 

(f)                             all Proceeds (as such term is defined in the
UCC) and products of and to any and all of the foregoing;

 

provided, however, that, “Additional Collateral” shall not include any general
intangible, permit, lease, license, contract or other instrument of Grantor
included in items (D) through (H) of the definition of Qsymia Product Rights (or
any of Grantor’s books and records relating thereto, or any Proceeds and
products thereof and thereto), if, and only to the extent, the grant of a
security interest in such general intangible, permit, lease, license, contract
or other instrument in the manner contemplated by this Agreement, under the
terms thereof or under Applicable Law, is prohibited and would result in the
termination thereof or give the other Persons party thereto the right to
terminate, accelerate or otherwise alter Grantor’s rights, title and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided, further, that (i) any such limitation described above on the security
interests granted hereunder shall only apply to the extent that any such
prohibition could not be rendered ineffective pursuant to the UCC or any other
Applicable Law (including Bankruptcy Laws) or principles of equity and (ii) in
the event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any Applicable Law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such general intangible, permit, lease, license, contract or other
instrument of Grantor (and the books and records relating thereto and the
Proceeds and products thereof and thereto) to become Additional Collateral
hereunder, or upon the granting of any such consent, or waiving or terminating
any requirement for such consent, a security interest in such general
intangible, permit, lease, license, contract or other instrument (and the books
and records relating thereto and the Proceeds and products thereof and thereto)
shall be automatically and simultaneously granted hereunder and shall be
included as Additional Collateral hereunder.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-2

--------------------------------------------------------------------------------


 

3.                                      Reference to the Agreement.  This
Security Agreement has been entered into by the Grantor and the Secured Party
solely for purposes as contemplated by the Agreement.  In the event of any
inconsistency between any of the terms or provisions hereof and the terms and
provisions of the Agreement, the terms and provisions of this Security Agreement
shall govern.

 

4.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be an original, but all
of which together will constitute one and the same instrument.  To evidence the
fact that it has executed this Agreement, a Party may send a copy of its
executed counterpart to the other Parties by facsimile or other electronic
transmission.  In such event, such Party will forthwith deliver to the other
Parties the counterpart of this Agreement executed by such Party.

 

5.                                      Governing Law.  This Security Agreement
shall be construed in accordance with and governed by the laws of the State of
New York, without giving effect to the principles of conflicts of law thereof.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Secured Party and the Grantor have caused this Security
Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the day and year first set forth above.

 

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP, as the Secured Party

 

 

 

By:

Pharmakon Advisors, LP, its investment manager

 

By:

Pharmakon Management I, LLC, its general partner

 

 

 

By:

 

 

 

 

Name: Pedro Gonzalez de Cosio

 

 

 

Title: Managing Member

 

 

 

 

 

VIVUS, INC., as the Grantor

 

 

 

By:

 

 

 

 

Name: Leland F. Wilson

 

 

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

QSYMIA PRODUCT RIGHTS

 

“Qsymia Patent Rights” means (i) the Patents and patent applications listed in
Schedule I below (including any PCT and/or U.S. utility application claiming
priority to such provisional application(s) that are filed on or before the one
year conversion date of such application(s)); (ii) any patent or patent
application that claims priority to, and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of, any patent application
identified in (i); (iii) any patents issuing on any patent application
identified in (i) or (ii), including any reissues, renewals, reexaminations,
substitutions or extensions thereof; (iv) any claim of a divisional,
continuation or continuation-in-part application or patent (including any
reissues, renewals, reexaminations, substitutions or extensions thereof) that is
entitled to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (i), (ii) or (iii); (v) any foreign counterpart (including PCTs)
of any patent or patent application identified in (i), (ii) or (iii) or of the
claims identified in (iv); and (vi) any supplementary protection certificates or
similar patent term extensions of any patents and patent applications identified
in (i) through (v).

 

“Qsymia Product Rights” means any and all of the following, as they exist
throughout the world: (A) Qsymia Patent Rights; (B) rights in the Qysmia
Trademarks listed in Schedule II below; (C) regulatory filings, submissions and
approvals related to Product; (D) unregistered trademarks, service marks, trade
names, trade dress, logos, packaging design, slogans and Internet domain names,
and registrations and applications for registration of any of the foregoing, in
each case, as related to a Product; (E) copyrights in both published and
unpublished works, including without limitation all compilations, databases and
computer programs, manuals and other documentation and all copyright
registrations and applications, and all derivatives, translations, adaptations
and combinations of the above, in each case, as related to a Product; (F) rights
in know-how, trade secrets, confidential or proprietary information, research in
progress, algorithms, data, databases, data collections, designs, processes,
procedures, methods, protocols, materials, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, and the
results of experimentation and testing, including samples, in each case, as
specifically related to a Product; (G) any and all other intellectual property
rights and/or proprietary rights specifically relating to any of the foregoing;
(H) claims of infringement and misappropriation against Third Parties relating
to a Product; and (I) all contractual rights of Seller under the Third Party
Agreements.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF PATENTS

 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

Combination Therapy for Effecting Weight Loss and Treating Obesity

 

Najarian

 

US

 

7,056,890

 

10/454,368

 

2004/0002462

 

Issued

 

6/3/03

 

 

 

 

US

 

7,553,818

 

11/385,198

 

2006/0234950

 

Issued

 

3/20/06

 

 

 

 

US

 

7,659,256

 

11/385,199

 

2006/0234951

 

Issued

 

3/20/06

 

 

 

 

US

 

7,674,776

 

11/385,233

 

2006/0234952

 

Issued

 

3/20/06

 

 

 

 

Australia

 

770068

 

200054896

 

 

 

Granted

 

6/14/00

 

 

 

 

Canada

 

2,377,330

 

2377330

 

 

 

Granted

 

6/14/00

 

 

 

 

Austria

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Belgium

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Cyprus

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Denmark

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Finland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

France

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Greece

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Germany

 

60035870

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Ireland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Italy

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Luxembourg

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Monaco

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Netherlands

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-6

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

 

 

 

 

Portugal

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Spain

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Sweden

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Switzerland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

UK

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

EPO

 

 

 

07011472.3

 

 

 

Pending

 

6/14/00

Compositions and Methods for Treating Sleep Apnea

 

Tam et al.

 

US

 

 

 

12/683,353

 

2010/0105765

 

Pending

 

1/6/10

“

 

Tam et al.

 

EPO

 

 

 

10184955.2

 

EP1825851

 

Pending

 

12/6/07

Combination Therapy for the Treatment of Sleep Apnea

 

Najarian

 

EPO

 

 

 

 

 

EP 2305226

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Hypertension

 

Najarian

 

EPO

 

 

 

10184959.4

 

EP 2308481

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Diabetes

 

Najarian

 

EPO

 

 

 

10184977.6

 

EP 2305227

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Hyperlipidemia

 

Najarian

 

EPO

 

 

 

10184981.8

 

EP 2305228

 

Pending

 

9/30/10

Low Dose Topiramate/Phentermine Composition

 

Najarian et al.

 

EPO

 

 

 

12/481,540

 

2010/0215739

 

Pending

 

6/9/09

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-7

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

and Methods of Use Thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“

 

 

 

Australia

 

 

 

2009257572

 

 

 

Pending

 

6/9/09

“

 

 

 

Brazil

 

 

 

PI0914985-6

 

 

 

Pending

 

6/9/09

“

 

 

 

Canada

 

 

 

2727319

 

 

 

Pending

 

6/9/09

“

 

 

 

Chile

 

 

 

1365-2010

 

 

 

Pending

 

6/9/09

“

 

 

 

China

 

 

 

200980130379.5

 

 

 

Pending

 

6/9/09

“

 

 

 

EPO

 

 

 

09763479.4

 

 

 

Pending

 

6/9/09

“

 

 

 

India

 

 

 

6898/CHENP/2010

 

 

 

Pending

 

6/9/09

“

 

 

 

Israel

 

 

 

209874

 

 

 

Pending

 

6/9/09

“

 

 

 

Japan

 

 

 

2011-513646

 

JP2011522896A

 

Pending

 

6/9/09

“

 

 

 

Korea

 

 

 

10-2011-7000416

 

 

 

Pending

 

6/9/09

“

 

 

 

Mexico

 

 

 

MX/a/2010/013503

 

 

 

Pending

 

6/9/09

“

 

 

 

South Africa

 

2010/08839

 

2010/08839

 

 

 

Granted

 

6/9/09

Escalating Dosing Regimen for Effecting Weight Loss and Treating Obesity

 

Najarian et al.

 

US

 

 

 

12/481,548

 

2009/0304785

 

Pending

 

6/9/09

“

 

 

 

Australia

 

 

 

2009257573

 

 

 

Pending

 

6/9/09

“

 

 

 

Brazil

 

 

 

PI0914991-0

 

 

 

Pending

 

6/9/09

“

 

 

 

Canada

 

 

 

2727313

 

 

 

Pending

 

6/9/09

“

 

 

 

Chile

 

 

 

1366-2010

 

 

 

Pending

 

6/9/09

“

 

 

 

China

 

 

 

200980130444.4

 

 

 

Pending

 

6/9/09

“

 

 

 

EPO

 

 

 

09763480.2

 

 

 

Pending

 

6/9/09

“

 

 

 

India

 

 

 

6897/CHENP/2010

 

 

 

Pending

 

6/9/09

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-8

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

“

 

 

 

Israel

 

 

 

209875

 

 

 

Pending

 

6/9/09

“

 

 

 

Japan

 

 

 

2011-513647

 

JP2011522897A

 

Pending

 

6/9/09

“

 

 

 

Korea

 

 

 

10-2011-7000417

 

 

 

Pending

 

6/9/09

“

 

 

 

Mexico

 

 

 

MX/a/2010/013505

 

 

 

Pending

 

6/9/09

“

 

 

 

South Africa

 

2010/08840

 

2010/08840

 

 

 

Granted

 

6/9/09

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-9

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF TRADEMARKS

 

Country

 

Trademark

 

App.

Number/
Date

 

Reg.
Number/
Date

 

Class

 

Description of Services

 

Status

 

Next
Renewal
Date

US

 

QSYMIA

 

85656775

6/20/2012

 

4295224
2/26/2013

 

IC 005. US 006 018 044 046 051 052.

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

2/26/2023

European Community

 

QSYMIA

 

011405198

12/7/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Pending

 

 

International-Madrid Protocol

 

QSYMIA

 

A0033230

6/20/2012

 

1146156
2/7/2013

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

12/14/2022

Canada

 

QSYMIA

 

1606513

12/13/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and

 

Pending

 

 

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

weight control, to suppress appetite and lower the threshold for satiety

 

 

 

 

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

B-11

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(g)

 

Litigation

 

1.              Kovtun v. Vivus, Inc. et al, Case No. CV10-4957 PJH, filed in
the U.S. District Court, Northern District of California, as disclosed and
described in the most recent Form 10-K filed by Seller with the Securities and
Exchange Commission.

 

2.              Turberg v. Logan, et al, Case No. CV10-05271 PJH, filed in the
U.S. District Court, Northern District of California, as disclosed and described
in the most recent Form 10-K filed by Seller with the Securities and Exchange
Commission.

 

3.             In re Vivus, Inc. Derivative Litigation, Master File No. 11 0
CV188439, filed in the California Superior Court, Santa Clara County, as
disclosed and described in the most recent Form 10-K filed by Seller with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(i)

 

Existing In-Licenses

 

1.              The Najarian Agreement.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(j)

 

Sublicenses and Out-Licenses

 

1.              ***

 

2.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Agreement, effective August 30, 2012, between CuraScript, Inc.
and Seller.

 

3.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Agreement, effective August 27, 2012, between CVS
Pharmacy, Inc. and Seller.

 

4.              Certified Pharmacy Services Agreement, effective September 17,
2012, by and between Kaiser Foundation Health Plan, Inc. and Seller.

 

5.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Agreement, effective September 1, 2012, between Walgreens Mail
Service, Inc. and Seller.

 

6.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Addendum to Supplier Agreement, effective November 30, 2012,
between Wal-Mart Stores, Inc. and Seller.

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(k)

 

Third Party Agreements

 

***

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(m)

 

Intellectual Property

 

1.              Patents included within the Qsymia Patent Rights:

 

Title

 

Inventors

 

Country

 

Patent
Number

 

App.
Number

 

Pub. Number

 

Status

 

Filing
Date

Combination Therapy for Effecting Weight Loss and Treating Obesity

 

Najarian

 

US

 

7,056,890

 

10/454,368

 

2004/0002462

 

Issued

 

6/3/03

 

 

 

 

US

 

7,553,818

 

11/385,198

 

2006/0234950

 

Issued

 

3/20/06

 

 

 

 

US

 

7,659,256

 

11/385,199

 

2006/0234951

 

Issued

 

3/20/06

 

 

 

 

US

 

7,674,776

 

11/385,233

 

2006/0234952

 

Issued

 

3/20/06

 

 

 

 

Australia

 

770068

 

200054896

 

 

 

Granted

 

6/14/00

 

 

 

 

Canada

 

2,377,330

 

2377330

 

 

 

Granted

 

6/14/00

 

 

 

 

Austria

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Belgium

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Cyprus

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Denmark

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Finland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

France

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Greece

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Germany

 

60035870

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Ireland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Italy

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Luxembourg

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Monaco

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Netherlands

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Portugal

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Spain

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Sweden

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Switzerland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

UK

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

EPO

 

 

 

07011472.3

 

 

 

Pending

 

6/14/00

Compositions and Methods for Treating Sleep Apnea

 

Tam et al.

 

US

 

 

 

12/683,353

 

2010/0105765

 

Pending

 

1/6/10

“

 

Tam et al.

 

EPO

 

 

 

10184955.2

 

EP1825851

 

Pending

 

12/6/07

Combination Therapy for the Treatment of

 

Najarian

 

EPO

 

 

 

 

 

EP 2305226

 

Pending

 

9/30/10

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App.
Number

 

Pub. Number

 

Status

 

Filing
Date

Sleep Apnea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Combination Therapy for the Treatment of Hypertension

 

Najarian

 

EPO

 

 

 

10184959.4

 

EP 2308481

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Diabetes

 

Najarian

 

EPO

 

 

 

10184977.6

 

EP 2305227

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Hyperlipidemia

 

Najarian

 

EPO

 

 

 

10184981.8

 

EP 2305228

 

Pending

 

9/30/10

Low Dose Topiramate/Phentermine Composition and Methods of Use Thereof

 

Najarian et al.

 

EPO

 

 

 

12/481,540

 

2010/0215739

 

Pending

 

6/9/09

“

 

 

 

Australia

 

 

 

2009257572

 

 

 

Pending

 

6/9/09

“

 

 

 

Brazil

 

 

 

PI0914985-6

 

 

 

Pending

 

6/9/09

“

 

 

 

Canada

 

 

 

2727319

 

 

 

Pending

 

6/9/09

“

 

 

 

Chile

 

 

 

1365-2010

 

 

 

Pending

 

6/9/09

“

 

 

 

China

 

 

 

200980130379.5

 

 

 

Pending

 

6/9/09

“

 

 

 

EPO

 

 

 

09763479.4

 

 

 

Pending

 

6/9/09

“

 

 

 

India

 

 

 

6898/CHENP/2010

 

 

 

Pending

 

6/9/09

“

 

 

 

Israel

 

 

 

209874

 

 

 

Pending

 

6/9/09

“

 

 

 

Japan

 

 

 

2011-513646

 

JP2011522896A

 

Pending

 

6/9/09

“

 

 

 

Korea

 

 

 

10-2011-7000416

 

 

 

Pending

 

6/9/09

“

 

 

 

Mexico

 

 

 

MX/a/2010/013503

 

 

 

Pending

 

6/9/09

“

 

 

 

South Africa

 

2010/08839

 

2010/08839

 

 

 

Granted

 

6/9/09

Escalating Dosing Regimen for Effecting

 

Najarian et al.

 

US

 

 

 

12/481,548

 

2009/0304785

 

Pending

 

6/9/09

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App.
Number

 

Pub. Number

 

Status

 

Filing
Date

Weight Loss and Treating Obesity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“

 

 

 

Australia

 

 

 

2009257573

 

 

 

Pending

 

6/9/09

“

 

 

 

Brazil

 

 

 

PI0914991-0

 

 

 

Pending

 

6/9/09

“

 

 

 

Canada

 

 

 

2727313

 

 

 

Pending

 

6/9/09

“

 

 

 

Chile

 

 

 

1366-2010

 

 

 

Pending

 

6/9/09

“

 

 

 

China

 

 

 

200980130444.4

 

 

 

Pending

 

6/9/09

“

 

 

 

EPO

 

 

 

09763480.2

 

 

 

Pending

 

6/9/09

“

 

 

 

India

 

 

 

6897/CHENP/2010

 

 

 

Pending

 

6/9/09

“

 

 

 

Israel

 

 

 

209875

 

 

 

Pending

 

6/9/09

“

 

 

 

Japan

 

 

 

2011-513647

 

JP2011522897A

 

Pending

 

6/9/09

“

 

 

 

Korea

 

 

 

10-2011-7000417

 

 

 

Pending

 

6/9/09

“

 

 

 

Mexico

 

 

 

MX/a/2010/013505

 

 

 

Pending

 

6/9/09

“

 

 

 

South Africa

 

2010/08840

 

2010/08840

 

 

 

Granted

 

6/9/09

 

2.              Qsymia Trademarks:

 

Country

 

Trademark

 

App.
Number /
Date

 

Reg.
Number /
Date

 

Class

 

Description
of Services

 

Status

 

Next
Renewal
Date

US

 

QSYMIA

 

85656775
6/20/2012

 

4295224
2/26/2013

 

IC 005. US 006 018 044 046 051 052.

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

2/26/2023

European Community

 

QSYMIA

 

011405198
12/7/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to

 

Pending

 

 

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

facilitate weight loss and weight control, to suppress appetite and lower the
threshold for satiety.

 

 

 

 

International-Madrid Protocol

 

QSYMIA

 

A0033230
6/20/2012

 

1146156
2/7/2013

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

12/14/2022

Canada

 

QSYMIA

 

1606513
12/13/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety

 

Pending

 

 

 

--------------------------------------------------------------------------------

***Certain confidential information contained in this document, marked with
three asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

--------------------------------------------------------------------------------